Exhibit 10.3

 

Execution Version

 

 

 

PURCHASE AND SALE AGREEMENT

 

BY AND AMONG

 

KODIAK OIL & GAS (USA) INC.

 

AND

 

KODIAK WILLISTON, LLC,

 

COLLECTIVELY,

 

AS SELLER,

 

AND

 

TRIANGLE USA PETROLEUM CORPORATION,

 

AS PURCHASER

 

--------------------------------------------------------------------------------

 

DATED AS OF AUGUST 5, 2013

 

--------------------------------------------------------------------------------

 

 

 

--------------------------------------------------------------------------------


 

TABLE OF CONTENTS

 

ARTICLE 1 DEFINITIONS AND INTERPRETATION

 

1

 

 

 

Section 1.1

Defined Terms

 

1

Section 1.2

References and Rules of Construction

 

1

 

 

 

 

ARTICLE 2 PURCHASE AND SALE

 

2

 

 

 

Section 2.1

Purchase and Sale

 

2

Section 2.2

Assets

 

2

Section 2.3

Excluded Assets

 

3

Section 2.4

Effective Time; Proration of Costs and Revenues

 

3

Section 2.5

Procedures

 

4

 

 

 

 

ARTICLE 3 PURCHASE PRICE

 

5

 

 

 

Section 3.1

Purchase Price

 

5

Section 3.2

Allocated Values

 

5

Section 3.3

Allocation of Purchase Price

 

5

Section 3.4

Adjustments to Purchase Price

 

5

 

 

 

 

ARTICLE 4 REPRESENTATIONS AND WARRANTIES OF SELLER

 

7

 

 

 

Section 4.1

Existence and Qualification

 

7

Section 4.2

Power

 

7

Section 4.3

Authorization and Enforceability

 

7

Section 4.4

Liability for Brokers’ Fees

 

8

Section 4.5

Litigation

 

8

Section 4.6

Liberty PSA

 

8

Section 4.7

Obligations

 

9

Section 4.8

Reports

 

9

Section 4.9

Third Party Costs

 

9

 

 

 

 

ARTICLE 5 REPRESENTATIONS AND WARRANTIES OF PURCHASER

 

9

 

 

 

Section 5.1

Existence and Qualification

 

9

Section 5.2

Power

 

10

Section 5.3

Authorization and Enforceability

 

10

Section 5.4

Liability for Brokers’ Fees

 

10

Section 5.5

Litigation

 

10

Section 5.6

Financial Resources

 

10

Section 5.7

Securities Law Compliance

 

10

Section 5.8

Independent Evaluation

 

10

 

i

--------------------------------------------------------------------------------


 

ARTICLE 6 COVENANTS OF THE PARTIES

 

11

 

 

 

 

Section 6.1

Due Diligence Review

 

11

Section 6.2

Operation of Business

 

13

Section 6.3

Consents to Assignment and Preferential Rights to Purchase

 

14

Section 6.4

Defect Matters

 

15

Section 6.5

Casualty Loss

 

19

Section 6.6

Liberty PSA Matters

 

19

Section 6.7

Public Announcements; Confidentiality

 

19

Section 6.8

Replacement of Bonds, Letters of Credit and Guaranties

 

20

Section 6.9

Operatorship

 

20

Section 6.10

Suspense Accounts

 

20

Section 6.11

Transition Services

 

20

Section 6.12

Further Assurances

 

20

 

 

 

 

ARTICLE 7 CONDITIONS TO CLOSING

 

21

 

 

 

 

Section 7.1

Seller’s Conditions to Closing

 

21

Section 7.2

Purchaser’s Conditions to Closing

 

21

 

 

 

 

ARTICLE 8 CLOSING

 

22

 

 

 

 

Section 8.1

Time and Place of Closing

 

22

Section 8.2

Obligations of Seller at Closing

 

22

Section 8.3

Obligations of Purchaser at Closing

 

23

Section 8.4

Closing Payment and Post-Closing Purchase Price Adjustments

 

23

 

 

 

 

ARTICLE 9 TERMINATION

 

25

 

 

 

 

Section 9.1

Termination

 

25

Section 9.2

Effect of Termination

 

25

 

 

 

 

ARTICLE 10 INDEMNIFICATION

 

25

 

 

 

 

Section 10.1

Allocation of Liability

 

25

Section 10.2

Indemnification

 

26

Section 10.3

Liberty Indemnified Matters

 

27

Section 10.4

Limitation on Actions

 

29

Section 10.5

Procedure

 

29

Section 10.6

Reservation as to Non-Parties

 

31

Section 10.7

Reductions in Damages

 

31

 

 

 

 

ARTICLE 11 TAX MATTERS

 

31

 

 

 

 

Section 11.1

Tax Filings

 

31

Section 11.2

Current Tax Period Taxes

 

32

Section 11.3

Characterization of Certain Payments

 

32

Section 11.4

Other Tax Matters

 

32

 

ii

--------------------------------------------------------------------------------


 

ARTICLE 12 MISCELLANEOUS

 

33

 

 

 

 

Section 12.1

Notice

 

33

Section 12.2

Governing Law; Dispute Resolution

 

34

Section 12.3

Entire Agreement

 

35

Section 12.4

No Third Party Beneficiaries

 

35

Section 12.5

Limitation on Damages

 

35

Section 12.6

Delivery of Records

 

35

Section 12.7

Specific Performance

 

35

Section 12.8

Severability

 

36

Section 12.9

Financial Statements

 

36

Section 12.10

Seller Liability

 

36

Section 12.11

Incorporation

 

36

 

APPENDICES:

 

 

 

 

 

Appendix A

-

Definitions

 

 

 

EXHIBITS:

 

 

 

 

 

Exhibit A

-

Leases

Exhibit B

-

Wells

Exhibit C

-

Contracts

Exhibit D

-

Form of Assignment, Bill of Sale and Conveyance

 

 

 

SCHEDULES:

 

 

 

 

 

Schedule 3.2

-

Allocated Values

Schedule 3.4

-

Imbalances

Schedule 4.5

-

Litigation

Schedule 4.6-1

-

Material Notices

Schedule 4.6-2

-

Certain Excluded Assets

Schedule 4.7-1

-

Obligations

Schedule 4.7-2

-

Undisclosed Contracts

Schedule 6.4

-

Permitted Encumbrance and Defects

 

iii

--------------------------------------------------------------------------------


 

PURCHASE AND SALE AGREEMENT

 

This Purchase and Sale Agreement (as may be amended, restated, supplemented or
otherwise modified from time to time, this “Agreement”) is dated as of August 5,
2013 (the “Execution Date”), by and among (i) Kodiak Oil & Gas (USA) Inc., a
Colorado corporation (“Kodiak USA”), (ii) Kodiak Williston, LLC, a Delaware
limited liability company (“Kodiak Williston,” and together with Kodiak USA,
“Seller”), and (iii) Triangle USA Petroleum Corporation, a Colorado corporation
(“Purchaser”).  Seller and Purchaser are sometimes referred to herein
individually as a “Party” and collectively as the “Parties.”

 

RECITALS

 

A.                                    Seller acquired certain interests in oil
and gas properties, rights and related assets from Liberty Resources LLC, a
Delaware limited liability company (“Liberty”), pursuant to that certain
Purchase and Sale Agreement, dated as of June 2, 2013, by and among Liberty,
Kodiak USA and Kodiak Oil & Gas Corp., as amended by such parties on July 12,
2013 through their entry into that certain Amendment No. 1 to the Purchase and
Sale Agreement (as so amended, the “Liberty PSA”).

 

B.                                    Seller desires to sell to Purchaser, and
Purchaser desires to purchase from Seller, the “Assets,” as defined and
described herein, in the manner and upon the terms and conditions hereafter set
forth.

 

NOW, THEREFORE, in consideration of the premises and of the mutual promises,
representations, warranties, covenants, conditions and agreements contained
herein, and for other valuable consideration, the receipt and sufficiency of
which are hereby acknowledged, the Parties, intending to be legally bound by the
terms hereof, agree as follows:

 

ARTICLE 1
DEFINITIONS AND INTERPRETATION

 

Section 1.1                                    Defined Terms.  In addition to
the terms defined in the Preamble and the Recitals of this Agreement, for
purposes hereof, the capitalized terms used herein and not otherwise defined
shall have the meanings set forth in Appendix A.

 

Section 1.2                                    References and Rules of
Construction.  All references in this Agreement to Appendices, Exhibits,
Schedules, Articles, Sections, subsections, clauses and other subdivisions refer
to the corresponding Appendices, Exhibits, Schedules, Articles, Sections,
subsections, clauses and other subdivisions of or to this Agreement unless
expressly provided otherwise.  Titles appearing at the beginning of any
Appendices, Exhibits, Schedules, Articles, Sections, subsections, clauses and
other subdivisions of this Agreement are for convenience only, do not constitute
any part of this Agreement and shall be disregarded in construing the language
hereof. The words “this Agreement,” “herein,” “hereby,” “hereunder” and
“hereof,” and words of similar import, refer to this Agreement as a whole and
not to any particular Article, Section, subsection, clause or other subdivision
unless expressly so limited.  The words “this Article,” “this Section,” “this
subsection,” “this clause,” and words of similar import, refer only to the
Article, Section, subsection and clause hereof in which such words occur.  The
word “including” (in its various forms) means including without limitation.  All
references to “$” shall be deemed

 

--------------------------------------------------------------------------------


 

references to U.S. Dollars.  Each accounting term not defined herein will have
the meaning given to it under GAAP as interpreted as of the Execution Date. 
Pronouns in masculine, feminine or neuter genders shall be construed to state
and include any other gender, and words, terms and titles (including terms
defined herein) in the singular form shall be construed to include the plural
and vice versa, unless the context otherwise requires.  Appendices, Exhibits and
Schedules referred to herein are attached to and by this reference incorporated
herein for all purposes.  References to any Law, agreement or contract means
such Law, agreement or contract, as applicable, as it may be amended from time
to time.

 

ARTICLE 2
PURCHASE AND SALE

 

Section 2.1                                    Purchase and Sale.  At the
Closing, upon the terms and subject to the conditions of this Agreement, Seller
agrees to sell, transfer and convey the Assets to Purchaser and Purchaser agrees
to purchase, accept and pay for the Assets and to assume the Assumed
Liabilities.

 

Section 2.2                                    Assets.  As used herein, the term
“Assets” means, subject to the terms and conditions of this Agreement, all of
Seller’s right, title and interest in and to the following: (a) all oil and gas
leases specifically described in Exhibit A, together with all amendments,
renewals, extensions, and ratifications thereof (collectively, the “Leases”);
(b) the lands covered by the Leases or pooled or unitized therewith (the
“Lands”); (c) the oil, gas, casinghead gas, coal bed methane, condensate and
other gaseous and liquid hydrocarbons or any combination thereof that may be
produced from under the Leases (the “Hydrocarbons”); (d) all oil, gas, water or
injection wells located on or associated with the Lands, whether producing,
shut-in, or temporarily abandoned, including the wells described in Exhibit B
(the “Wells”), together with all of the personal property, equipment, fixtures
and improvements used primarily in connection therewith; (e) the unitization,
pooling and communitization agreements, declarations, spacing orders, and the
pools, units, or spacing units created thereby, relating to the properties and
interests described in clauses (a) through (d) and to the production of
Hydrocarbons, if any, attributable to said properties and interests
(collectively, the “Units,” and together with the Leases, the Lands and the
Wells, the “Properties”), and the force-pooled and non-consent interests
associated therewith; (f) all equipment, machinery, fixtures and other tangible
personal property and improvements located on or used or held for use solely in
connection with the operation of the interests described in clauses (a) through
(e), including any tanks, boilers, buildings, fixtures, injection facilities,
saltwater disposal facilities, compression facilities, pumping units and
engines, platforms, flow lines, pipelines, gathering systems, gas and oil
treating facilities, machinery, power lines, telephone and telegraph lines,
roads, and other appurtenances, improvements and facilities; (g) all surface
leases, permits, rights-of-way, licenses, easements and other surface rights
agreements used primarily in connection with the production, gathering,
treatment, processing, storage, sale or disposal of Hydrocarbons or produced
water from the interests described in clauses (a) through (f), but excluding, in
all such instances, any items the transfer of which is prohibited by applicable
Law; (h) all claims for refunds of any Production Taxes attributable to any
period from and after the Effective Time; (i) all existing contracts and
effective sales and purchase contracts, operating agreements, exploration
agreements, development agreements, balancing agreements, farmout agreements,
service agreements, transportation, processing, treatment or gathering
agreements, equipment leases and other

 

2

--------------------------------------------------------------------------------


 

contracts, agreements and instruments, including those described on Exhibit C,
insofar as they directly relate to the properties and interests described in
clauses (a) through (h), but excluding any contracts, agreements and instruments
the transfer of which is prohibited by applicable Law (subject to such
exclusion, collectively, the “Contracts”); (j) all unbilled costs for the joint
interest billings and the accounts receivable for the joint interest billings on
behalf of third party working interest owners in Assets operated by Seller; and
(k) originals or copies of all the files, records, and data relating to the
items described in clauses (a) through (j) above, which records shall include
(i) lease records, (ii) well records, (iii) division order records, (iv) well
files, (v) title records (including abstracts of title, title opinions and
memoranda, and title curative documents), (vi) engineering records,
(vii) geological and geophysical data (including seismic data) and all technical
evaluations, interpretive data and technical data and information relating to
the properties and interests described in clauses (a) through (j),
(viii) correspondence, (ix) electronic data files (if any), (x) maps,
(xi) production records, (xii) electric logs, (xiii) core data, (xiv) pressure
data, (xv) decline curves and graphical production curves, (xvi) reserve
reports, (xvii) appraisals and (xviii) accounting records (collectively, the
“Records”).

 

Section 2.3                                    Excluded Assets.  The Assets
shall not include, and there is excepted, reserved and excluded from this
transaction, the Excluded Assets.

 

Section 2.4                                    Effective Time; Proration of
Costs and Revenues.

 

(a)                                 Subject to the other terms and conditions of
this Agreement, possession of the Assets shall be transferred from Seller to
Purchaser at the Closing, but certain financial benefits and burdens of the
Assets shall be transferred effective as of 7:00 a.m., Mountain Time, on July 1,
2013 (the “Effective Time”), as described below.

 

(b)                                 Purchaser shall be entitled to all
production of Hydrocarbons from or attributable to the Assets at and after the
Effective Time (and all products and proceeds attributable thereto), and to all
other income, proceeds, receipts and credits earned with respect to the Assets
at and after the Effective Time, and shall be responsible for (and entitled to
any refunds with respect to) all Property Expenses incurred at and after the
Effective Time.

 

(c)                                  Seller shall be entitled to all production
of Hydrocarbons from or attributable to the Assets prior to the Effective Time
(and all products and proceeds attributable thereto), and to all other income,
proceeds, receipts and credits earned with respect to the Assets prior to the
Effective Time, and shall be responsible for (and entitled to any refunds with
respect to) all Property Expenses incurred prior to the Effective Time.

 

(d)                                 Should Purchaser receive after Closing any
proceeds or other income to which Seller is entitled under Section 2.4(c),
Purchaser shall fully disclose, account for and promptly remit the same to
Seller.  If, after Closing, Seller receives any proceeds or other income with
respect to the Assets to which Purchaser is entitled pursuant to Section 2.4(b),
Seller shall fully disclose, account for, and promptly remit the same to
Purchaser. If, after Closing, Seller receives any proceeds, payments or other
credits with respect to the Third Party Costs (which are not accounted for in
the adjustments provided for in Section 8.4(b)), Seller shall fully disclose,
account for, and promptly remit the same to Purchaser.

 

3

--------------------------------------------------------------------------------


 

(e)                                  Should Purchaser pay after Closing any
Property Expenses for which Seller is responsible under Section 2.4(c), Seller
shall reimburse Purchaser within five Business Days after receipt of an invoice
with respect to such Property Expenses, accompanied by copies of the relevant
vendor or other invoice and proof of payment.  Should Seller pay after Closing
any Property Expenses for which Purchaser is responsible under Section 2.4(b),
Purchaser shall reimburse Seller within five Business Days after receipt of an
invoice with respect to such Property Expenses, accompanied by copies of the
relevant vendor or other invoice and proof of payment.

 

(f)                                   Taxes that are included in Property
Expenses, right-of-way fees, insurance premiums and other Property Expenses that
are paid periodically shall be prorated based on the number of days in the
applicable period falling before and the number of days in the applicable period
falling at and after the Effective Time, except that production, severance and
similar Taxes measured by the quantity of or the value of production shall be
prorated based on the number of units or value of production actually produced
and sold, as applicable, before, and at or after, the Effective Time.  In each
case, Purchaser shall be responsible for the portion allocated to the period at
and after the Effective Time and Seller shall be responsible for the portion
allocated to the period before the Effective Time.

 

(g)                                  Notwithstanding anything to the contrary,
any Property Expenses associated with or giving rise to the Pro Frac Lien will
be treated as Property Expenses for which Seller is responsible under
Section 2.4(c) and will not be treated as a Defect Amount or otherwise give rise
to a Title Defect (and, therefore, will not be subject to the threshold and
deductible set forth in Section 6.4(d)) for purposes of this Agreement.

 

Section 2.5                                    Procedures.  For purposes of
allocating production (and accounts receivable with respect thereto) under
Section 2.4, (i) liquid Hydrocarbons shall be deemed to be “from or attributable
to” the Assets when they pass through the inlet flange of the pipeline
connecting into the storage facilities into which they are run or, if there are
no such storage facilities, when they pass through the LACT meters or similar
meters at the point of entry into the pipelines through which they are
transported from the field and (ii) gaseous Hydrocarbons shall be deemed to be
“from or attributable to” the Assets when they pass through the delivery point
sales meters on the pipelines through which they are transported.  Seller shall
utilize reasonable interpolative procedures to arrive at an allocation of
production when exact meter readings or gauging and strapping data is not
available.  Seller shall provide to Purchaser evidence of all meter readings and
all gauging and strapping procedures conducted on or about the Effective Time in
connection with the Assets, together with all data necessary to support any
estimated allocation, for purposes of establishing the adjustment to the
Unadjusted Purchase Price pursuant to Section 3.4.  The terms “earned” and
“incurred” shall be interpreted in accordance with generally accepted accounting
principles and Council of Petroleum Accountants Society standards, and
expenditures that are incurred pursuant to an operating agreement, unit
agreement or similar agreement shall be deemed incurred when expended by the
operator of the applicable Asset.

 

4

--------------------------------------------------------------------------------


 

ARTICLE 3
PURCHASE PRICE

 

Section 3.1                                    Purchase Price.  The purchase
price for the Assets shall be $82,000,000 (the “Unadjusted Purchase Price”). 
The Unadjusted Purchase Price shall be adjusted as provided in Section 3.4, and
the determination of the Adjusted Purchase Price shall be made as provided in
Section 8.4.

 

Section 3.2                                    Allocated Values.  The “Allocated
Value” for any Asset equals the dollar amount specified for such Asset on
Schedule 3.2, increased or reduced as described in Section 3.4.  The share of
each adjustment to the Unadjusted Purchase Price under Section 3.4 shall be
allocated to the particular Asset to which such adjustment relates, limited to
the extent that such adjustment relates to such Asset and to the extent that it
is possible to make such allocation.  Any adjustment not allocated to a specific
Asset pursuant to the immediately preceding sentence shall be allocated among
the various Assets on a pro-rata basis in proportion to the Unadjusted Purchase
Price allocated to such Asset on Schedule 3.2.  Seller makes no representation
or warranty as to the accuracy of the Allocated Values assigned to each of the
Assets.

 

Section 3.3                                    Allocation of Purchase Price. 
Seller, using the Allocated Values determined under Section 3.2 to the extent
applicable, shall prepare an allocation of the Adjusted Purchase Price on a
schedule (the “Proposed Section 1060 Allocation Schedule”) for purposes of, and
in accordance with, Section 1060 of the Code and the regulations promulgated
thereunder within 30 days following the final determination of the Adjusted
Purchase Price under Section 8.4(b). Purchaser shall notify Seller in writing of
any objections to the Proposed Section 1060 Allocation Schedule within 15 days
of receipt thereof and if, within 30 days after delivery of notice of such
objection, Purchaser and Seller cannot agree to a final allocation schedule to
be used for income Tax reporting purposes, Purchaser and Seller shall submit the
disputed matters to binding arbitration pursuant to Section 12.2 to finally
determine the proper allocation of the Adjusted Purchase Price for purposes of
Section 1060 of the Code, and shall request that the arbitrator issue a final
allocation schedule (the “Final Section 1060 Allocation Schedule”) within 30
days of the submission of the dispute.  Seller and Purchaser agree that the
allocation of the Adjusted Purchase Price as set forth on the Final Section 1060
Allocation Schedule shall be used by Seller and Purchaser as the basis for
reporting asset values and other items for purposes of all federal, state and
local Tax Returns, including without limitation Internal Revenue Service Form
8594.  Seller and Purchaser further agree that each will take no position
inconsistent with such allocations on any applicable Tax Return, in any audit or
proceeding before any Governmental Body related to Taxes, in any report made for
Tax, financial accounting or any other purpose, or otherwise.  In the event that
the allocation described herein is disputed by any Governmental Body, the Party
receiving notice of the dispute shall promptly notify the other Party concerning
resolution of the dispute.

 

Section 3.4                                    Adjustments to Purchase Price. 
All adjustments to the Unadjusted Purchase Price shall be (x) made in accordance
with the terms of this Agreement and, to the extent not inconsistent with this
Agreement, in accordance with GAAP as consistently applied in the oil and gas
industry, (y) made without duplication, in this Agreement or otherwise, and (z)
allocated among the Assets in accordance with Section 3.2.  Without limiting the
foregoing, the Unadjusted Purchase Price shall be adjusted, with the resulting
adjustments to such Unadjusted

 

5

--------------------------------------------------------------------------------


 

Purchase Price herein the “Adjusted Purchase Price,” by the following amounts:

 

(a)                                 The Unadjusted Purchase Price shall be
adjusted upward by the following amounts:

 

(i)                                     an amount equal to all Property Expenses
attributable to the ownership or operation of the Assets that are incurred at
and after the Effective Time but paid by Seller, but excluding any amounts
previously reimbursed to Seller pursuant to Section 2.4(e);

 

(ii)                                  an amount equal to, to the extent that
such amounts have been received by Purchaser and not remitted or paid to Seller,
(A) all proceeds from the production of Hydrocarbons from or attributable to the
Assets prior to the Effective Time, (B) all other income, proceeds, receipts and
credits earned with respect to the Assets prior to the Effective Time and (C)
any other amounts to which Seller is entitled pursuant to Section 2.4(c);

 

(iii)                               to the extent that proceeds for such volumes
have been received by Purchaser and not remitted to Seller, an amount equal to
the aggregated volumes of Hydrocarbons stored in stock tanks, pipelines or other
storage as of the Effective Time that are attributable to the ownership and
operation of the Assets multiplied by the contract price therefor on the
Effective Time;

 

(iv)                              to the extent that Seller is underproduced as
of the Effective Time,  as shown with respect to the net Imbalances set forth in
Schedule 3.4, the amount of such net Imbalances multiplied by a price of $3.55
per MMBtu;

 

(v)                                 any other amount provided for elsewhere in
this Agreement or otherwise agreed upon in writing by the Parties as an upward
adjustment to the Unadjusted Purchase Price; and

 

(vi)                              an amount equal to the sum of (A) Property
Expenses related to the Wells or Units which have been incurred prior to the
Effective Time and paid by or on behalf of Seller, on behalf of other Third
Party working interest owners in such Wells or Units and have not been billed to
such Third Party working interest owners prior to the Closing and (B) accounts
receivable of Seller with respect to Property Expenses described in Section
Section 3.4(vi)(A) (collectively, “Third Party Costs”).

 

(b)                                 The Unadjusted Purchase Price shall be
adjusted downward by the following amounts:

 

(i)                                     an amount equal to all Property Expenses
attributable to the ownership or operation of the Assets that are incurred prior
to the Effective Time but paid by Purchaser, but excluding any amounts
previously reimbursed to Purchaser pursuant to Section 2.4(e);

 

(ii)                                  an amount equal to, to the extent that
such amounts have been received by Seller and not remitted or paid to Purchaser,
(A) all proceeds from the

 

6

--------------------------------------------------------------------------------


 

production of Hydrocarbons from or attributable to the Assets at and after the
Effective Time, (B) all other income, proceeds, receipts and credits earned with
respect to the Assets at and after the Effective Time and (C) any other amounts
to which Purchaser is entitled pursuant to Section 2.4(b);

 

(iii)                               an amount equal to (A) the Allocated Values
of any of the Assets that become Excluded Assets hereunder and (B) all Net
Casualty Losses pursuant to Section 6.5;

 

(iv)                              to the extent that Seller is overproduced as
of the Effective Time, as shown with respect to the net Imbalances set forth in
Schedule 3.4, the amount of such net Imbalances multiplied by a price of $3.55
per MMBtu;

 

(v)                                 to the extent not transferred to Purchaser
at the Closing, all funds held in suspense by Seller with respect to the
operation, ownership, production and developments of the Assets (which funds
shall thereafter be retained by Seller);

 

(vi)                              the Defect Adjustment Amount determined
pursuant to Section 6.4(d) and Section 6.4(e);

 

(vii)                           any amounts that have been received by Seller or
its Affiliates (including by offset or netting of amounts) with respect to Third
Party Costs; and

 

(viii)                        any other amount provided for elsewhere in this
Agreement or otherwise agreed upon in writing by the Parties as a downward
adjustment to the Unadjusted Purchase Price.

 

ARTICLE 4
REPRESENTATIONS AND WARRANTIES OF SELLER

 

Seller represents and warrants to Purchaser the following:

 

Section 4.1                                    Existence and Qualification. 
Kodiak USA is a corporation, validly existing and in good standing under the
Laws of the State of Colorado and is duly qualified to do business in the State
of North Dakota.  Kodiak Williston is a limited liability company, validly
existing and in good standing under the Laws of the State of Delaware and is
duly qualified to do business in the State of North Dakota.

 

Section 4.2                                    Power.  Seller has the requisite
power to enter into and perform this Agreement and consummate the transactions
contemplated by this Agreement.  The execution and delivery of this Agreement
does not, and the performance of Seller’s obligations hereunder will not, as of
Closing, violate, or be in conflict with, any provision of Seller’s governing
documents, or any judgment, decree, order, statute, rule or regulation
applicable to Seller, provided that no representation is made in this Section
4.2 with respect to the assignability of the Assets under applicable Laws, as
such subject matter is covered exclusively under Section 4.6 and Section 6.3.

 

Section 4.3                                    Authorization and
Enforceability.  The execution, delivery and

 

7

--------------------------------------------------------------------------------


 

performance of this Agreement and all documents required to be executed and
delivered by Seller at Closing, and the performance of the transactions
contemplated hereby and thereby, have been duly and validly authorized by all
necessary company action on the part of Seller.  This Agreement has been duly
executed and delivered by Seller (and all documents required hereunder to be
executed and delivered by Seller at Closing will be duly executed and delivered
by Seller) and this Agreement constitutes, and at the Closing such documents
will constitute, the valid and binding obligations of Seller, enforceable in
accordance with their terms except as such enforceability may be limited by
applicable bankruptcy or other similar Laws affecting the rights and remedies of
creditors generally as well as by general principles of equity (regardless of
whether such enforceability is considered in a proceeding in equity or at law).

 

Section 4.4                                    Liability for Brokers’ Fees. 
Purchaser shall not directly or indirectly have any responsibility, liability or
expense, as a result of undertakings or agreements of Seller, for brokerage
fees, finder’s fees, agent’s commissions or other similar forms of compensation
in connection with this Agreement or any agreement or transaction contemplated
hereby.

 

Section 4.5                                    Litigation.  There are no
actions, suits or proceedings pending or, to Seller’s knowledge, threatened
against it which if decided unfavorably to Seller could have a material adverse
effect on the ability of Seller to execute, deliver or perform its obligations
under this Agreement.  Except as set forth on Schedule 4.5, since the closing of
the Liberty PSA, Seller has not received any written notices or threats with
respect to actions, suits or proceedings before any Governmental Body or
arbitrator with respect to the Assets.

 

Section 4.6                                    Liberty PSA.  Schedule 4.6-1 sets
forth the following items: (a) all material written notices contemplated by and
provided for under the Liberty PSA by Liberty, Seller or Kodiak Oil & Gas Corp.,
as applicable, relating to the following: (i) “Title Defects,” “Environmental
Defects,” or waivers of duties, obligations, terms or conditions of the Liberty
PSA, in each case, with respect to the Assets only; (ii) indemnity claims
submitted under the Liberty PSA (irrespective of whether or not relating to the
Assets); and (iii) any other matter that is of a material nature relating to the
Assets or operations thereon (excluding any communications made by Liberty,
Seller or Kodiak Oil & Gas Corp. (A) in the ordinary course of business dealings
with respect to the Liberty PSA, (B) relating primarily to the Retained Assets,
(C) relating to the allocated values of assets transferred under the Liberty
PSA, (D) relating to drilling proposals or AFEs submitted by Purchaser to
Liberty or (E) relating to the “Preliminary Settlement Statement” under the
Liberty PSA except as provided in Section 4.6(c)); (b) a description of any
assets, properties, equipment, rights, interests or other items that were
excluded from the Liberty PSA pursuant to the terms thereof relating to lands or
operations thereon in Townships T149—R101, T150—R101 and T151—R101 of McKenzie
County, North Dakota; and (c) the dollar amount of adjustments to the
Preliminary Purchase Price under Section 2.6 of the Liberty PSA.  Except for
those properties set forth on Schedule 4.6-2, the Assets include all rights,
contracts, Permits, properties, equipment, benefits, agreements and other assets
located in Townships T149N—R101W, T150N—R101W and T151N—R101W of McKenzie
County, North Dakota conveyed by Liberty to Seller pursuant to the Liberty PSA. 
To the knowledge of Seller, all preferential purchase rights and similar
preemptive purchase rights with respect to the transfer of the Assets from
Liberty to Seller under the Liberty PSA have been satisfied or otherwise waived
(or deemed waived through the passage of time).  Prior to the execution of this
Agreement, Seller has provided or made available to Purchaser, true, correct

 

8

--------------------------------------------------------------------------------


 

and complete copies of (i) the Liberty PSA (without exhibits or schedules,
except as described herein), Exhibit C to the Liberty PSA, and the Schedules to
the Liberty PSA, but excluding Schedule 2.4(a), it being understood that the
schedules and exhibits will be redacted as to all information other than
information that relates solely to the Assets; (ii) Amendment No. 1 to Liberty
PSA (without exhibits or schedules, except as described herein), Schedule 1.1(d)
to Amendment No. 1 to Liberty PSA and (iii) the Assignment, Bill of Sale and
Conveyance to Seller pursuant to the Liberty PSA.

 

Section 4.7                                    Obligations.  As of the Execution
Date, except as set forth on Schedule 4.7-1, (a) since the closing of the
transactions under the Liberty PSA, Seller has not incurred any expenses or
obligations, and has not made any commitments to make expenditures, in
connection with the ownership or operation of the Assets (other than with
respect to routine operations performed in the ordinary course of operating the
existing Wells), (b) Seller has not approved any outstanding AFEs or made other
capital commitments to Third Parties that are binding on the Assets and could
reasonably be expected to require expenditures by the owner of the Assets in
excess of $250,000 (other than as set forth in the Liberty PSA), (c) Seller has
not (i) encumbered or burdened, or otherwise placed any Liens or imposed any
security interests on, any of the Assets, (ii) except for this Agreement,
entered into Contracts with respect to the Assets or (iii) amended, modified,
surrendered or terminated, as applicable, any Contract or Lease, (d) Seller has
not materially breached, and is not in material default under, any Contract or
Lease, and (e) Seller has not elected to be a non-consenting party under a
Contract with respect to any operations proposed to be performed on the Assets. 
Prior to execution of this Agreement, except as set forth on Schedule 4.7-2,
Seller has provided or made available to Purchaser, true, correct and complete
copies of the Material Contracts with respect to the Assets or operations
thereon.  The Imbalances burdening or otherwise applying to the Assets as of the
Effective Time are shown on Schedule 3.4.

 

Section 4.8                                    Reports.  All material reports,
studies, written notices from Governmental Bodies, tests, analyses and other
documents in Seller’s possession that address or otherwise pertain to
environmental matters with respect to the Assets have been provided or otherwise
made available to Purchaser.  Similarly, all title reports, ownership reports,
run-sheets and similar documents in Seller’s possession with respect to the
Assets have been provided or otherwise made available to Purchaser.

 

Section 4.9                                    Third Party Costs.  To the actual
knowledge of the Seller, the Third Party Costs are for goods furnished or
services rendered in the ordinary course of business, are payable in accordance
with customary trade terms for such costs and expenses and are not subject to
any rights of Third Parties of set-off or netting.

 

ARTICLE 5
REPRESENTATIONS AND WARRANTIES OF PURCHASER

 

Purchaser represents and warrants to Seller the following:

 

Section 5.1                                    Existence and Qualification. 
Purchaser is a limited liability company, validly existing, and in good standing
under the Laws of the State of Colorado and is (or, as of the Closing, will be)
duly qualified to do business in the State of North Dakota.

 

9

--------------------------------------------------------------------------------


 

Section 5.2                                    Power.  Purchaser has the
requisite power to enter into and perform this Agreement and consummate the
transactions contemplated by this Agreement.  The execution and delivery of this
Agreement does not, and the performance of Purchaser’s obligations hereunder
will not, as of Closing, violate, or be in conflict with, any provision of
Purchaser’s governing documents, or any judgment, decree, order, statute, rule
or regulation applicable to Purchaser.

 

Section 5.3                                    Authorization and
Enforceability.  The execution, delivery and performance of this Agreement and
all documents required to be executed and delivered by Purchaser at Closing, and
the performance of the transactions contemplated hereby and thereby, have been
duly and validly authorized by all necessary limited liability company action on
the part of Purchaser.  This Agreement has been duly executed and delivered by
Purchaser (and all documents required hereunder to be executed and delivered by
Purchaser at Closing will be duly executed and delivered by Purchaser) and this
Agreement constitutes, and at the Closing such documents will constitute, the
valid and binding obligations of Purchaser, enforceable in accordance with their
terms except as such enforceability may be limited by applicable bankruptcy or
other similar Laws affecting the rights and remedies of creditors generally as
well as by general principles of equity (regardless of whether such
enforceability is considered in a proceeding in equity or at law).

 

Section 5.4                                    Liability for Brokers’ Fees. 
Seller shall not directly or indirectly have any responsibility, liability or
expense, as a result of undertakings or agreements of Purchaser, for brokerage
fees, finder’s fees, agent’s commissions or other similar forms of compensation
in connection with this Agreement or any agreement or transaction contemplated
hereby.

 

Section 5.5                                    Litigation.  There are no
actions, suits or proceedings pending or, to Purchaser’s knowledge, threatened
against it which if decided unfavorably to Purchaser could have a material
adverse effect on the ability of Purchaser to execute, deliver or perform its
obligations under this Agreement.

 

Section 5.6                                    Financial Resources.  Purchaser
has (or, as of the Closing, will have) the financial resources available to
consummate the transactions contemplated by this Agreement and to pay the
purchase price and any fees and expenses incurred by Purchaser in connection
with the transactions contemplated by this Agreement.

 

Section 5.7                                    Securities Law Compliance. 
Purchaser is acquiring the Assets for its own account for use in its trade or
business, and not with a view toward or for sale associated with any
distribution thereof, nor with any present intention of making a distribution
thereof within the meaning of the Securities Act of 1933, as amended, and
applicable state securities Laws.

 

Section 5.8                                    Independent Evaluation. 
Purchaser is knowledgeable of the oil and gas business and of the usual and
customary practices of oil and gas producers, including those in the areas where
the Assets are located.  Purchaser is a party capable of making such
investigation, inspection, review and evaluation of the Assets as a prudent
purchaser would deem appropriate under the circumstances including with respect
to all matters relating to the Assets, their value, operation and suitability. 
In making the decision to enter into this Agreement and consummate the
transactions contemplated hereby, Purchaser has relied solely on the basis of
its own

 

10

--------------------------------------------------------------------------------


 

independent due diligence investigation of the Assets and the terms and
conditions of this Agreement (including Seller’s representations and warranties
in ARTICLE 4).

 

ARTICLE 6
COVENANTS OF THE PARTIES

 

Section 6.1                                    Due Diligence Review.

 

(a)                                 Subject to the other provisions of this
Section 6.1, upon execution of this Agreement, Seller will make the Assets
available to Purchaser and its Representatives for inspection and review, at
Purchaser’s sole cost, to permit Purchaser to perform its due diligence (“Due
Diligence Review”) as hereinafter provided.  Purchaser shall be entitled to
conduct its Due Diligence Review until the Claim Date (the “Due Diligence
Period”).

 

(b)                                 Upon reasonable advance notice, the Records
will be made available to Purchaser at the offices of Seller during Seller’s
normal business hours.  Notwithstanding the foregoing, Records relating to
Non-Op Properties will only be made available to Purchaser to the extent such
Records are in Seller’s possession, provided that Seller will cooperate with and
assist Purchaser in obtaining copies of any Records not within Seller’s
possession relating to such Non-Op Properties.

 

(c)                                  Seller hereby consents to Purchaser
conducting, during the Due Diligence Period and upon reasonable advance notice
to Seller, at Purchaser’s sole risk and expense, on-site inspections and an
Environmental Assessment of the Assets, provided that (x) Purchaser’s right to
conduct due diligence on Assets operated by any Person other than Seller (the
“Non-Op Properties”) shall be subject to obtaining such operator’s consent,
which Seller will use commercially reasonable efforts to obtain (but which
efforts will not require Seller to pay any consent fee to the operator or agree
to give such operator any other financial concession), and (y) any such
Environmental Assessment will be subject to the following:

 

(i)                                     Purchaser shall not conduct any
sampling, boring, drilling or other invasive investigation activities upon the
Assets (“Invasive Activities”) without the prior written consent of Seller,
which consent will not be unreasonably withheld, conditioned or delayed and,
with respect to any Non-Op Property, without the prior written consent of the
third-party operator thereof, which Seller will use commercially reasonable
efforts to obtain (but which efforts will not require Seller to pay any consent
fee to the operator or agree to give such operator any other financial
concession).

 

(ii)                                  If any Environmental Assessment indicates
that a Condition exists or is reasonably likely to exist on any Asset, Purchaser
may request Seller’s consent to conduct Invasive Activities (“Inspection
Request”).  The Inspection Request shall include the specific Asset that would
be subject to the Invasive Activities, the reasons for requesting Invasive
Activities and a description of the proposed Invasive Activities to be conducted
by Purchaser.  Seller shall consent to or deny the Inspection Request within
three Business Days of receipt of the Inspection Request, provided that consent
from Seller shall not be unreasonably withheld, conditioned or delayed and that
the failure of Seller to respond within such three Business Day period shall be
deemed to constitute

 

11

--------------------------------------------------------------------------------


 

Seller’s denial of consent to the Inspection Request and the proposed Invasive
Activities; and provided, further, Purchaser’s right to conduct Invasive
Activities on any Non-Op Property is also subject to the prior written consent
of the third-party operator of such property, which Seller will use commercially
reasonable efforts to obtain (but which efforts will not require Seller to pay
any consent fee to the operator or agree to give such operator any other
financial concession).

 

(d)                                 Seller shall have the right to have its
Representatives present at any time that Purchaser or any of its Representatives
are present on the Assets, and Purchaser will cooperate reasonably with Seller’s
scheduling requests so Seller or its Representatives can be present.  In
connection with any Environmental Assessment or Invasive Activities, Purchaser
agrees not to interfere with the normal operation of the Assets and agrees to
comply with all requirements and safety policies of the operator.  If Purchaser
or its agents prepares an Environmental Assessment or conducts Invasive
Activities, Purchaser will furnish a copy of the assessment or report resulting
therefrom to Seller.  The Parties shall execute a “common undertaking” letter
regarding the confidentiality of Environmental Assessments and Invasive
Activities.

 

(e)                                  During the Due Diligence Period, upon
reasonable advance notice, Seller shall provide Purchaser with reasonable access
to Seller’s employees (whom are familiar with the Assets) during normal business
hours, and shall instruct such persons to cooperate in all reasonable respects
with Purchaser in its Due Diligence Review.  Notwithstanding the foregoing, in
the event that Seller is prohibited under an agreement currently binding on
Seller to provide Purchaser access to an Asset or any Record, Seller’s
obligation to provide Purchaser access with respect to such Asset or Record
shall be deemed satisfied by Seller using commercially reasonable efforts to
obtain permission for Purchaser or its Representatives to gain such access.

 

(f)                                   As a condition for granting Purchaser or
any Representative thereof access to any Asset, Purchaser must present Seller
with a customary insurance certificate confirming that it is adequately insured
including the insurer’s waiver of subrogation of Purchaser’s or its
Representatives’ rights and claims against Seller.

 

(g)                                  PURCHASER HEREBY WAIVES, RELEASES AND
AGREES TO DEFEND AND INDEMNIFY SELLER GROUP AGAINST ALL CLAIMS FOR INJURY TO, OR
DEATH OF, PERSONS OR FOR DAMAGE TO PROPERTY ARISING IN ANY WAY FROM THE ACCESS
AFFORDED TO PURCHASER HEREUNDER OR THE ACTIVITIES OF PURCHASER OR ITS
REPRESENTATIVES (INCLUDING INVASIVE ACTIVITIES), EXCLUDING CLAIMS INVOLVING THE
GROSS NEGLIGENCE OR WILLFUL MISCONDUCT OF ANY MEMBER OF SELLER GROUP.  This
waiver, release and indemnity by Purchaser shall survive termination of this
Agreement.

 

(h)                                 EXCEPT FOR THE SPECIFIC REPRESENTATIONS AND
WARRANTIES CONTAINED IN THIS AGREEMENT, SELLER MAKES NO WARRANTY OR
REPRESENTATION OF ANY KIND AS TO ANY INFORMATION OBTAINED BY PURCHASER PURSUANT
TO THIS SECTION 6.1, INCLUDING THE RECORDS AND ANY INFORMATION CONTAINED
THEREIN.  PURCHASER

 

12

--------------------------------------------------------------------------------


 

AGREES THAT ANY CONCLUSIONS DRAWN FROM THE RECORDS SHALL BE THE RESULT OF ITS
OWN INDEPENDENT REVIEW AND JUDGMENT.

 

Section 6.2                                    Operation of Business.

 

(a)                                 Except as otherwise consented to in writing
by Purchaser or provided in this Agreement, from the Execution Date to the
Closing Date, Seller: (i) will keep Purchaser informed of all material
developments relating to the Assets; (ii) will conduct its business related to
the Assets in a good and workmanlike manner and in compliance with all Leases
and Contracts; (iii) shall pay or cause to be paid in the ordinary course of
business its proportionate share of all costs and expenses incurred in
connection with the Assets or operations thereon; and (iv) will notify Purchaser
of capital expenditures anticipated to cost in excess of $100,000 per operation
conducted on the Assets, other than those listed on Schedule 4.7.

 

(b)                                 Subject to Section 6.2(a) and except as
otherwise provided in this Section 6.2(b), unless Seller obtains the prior
written consent of Purchaser to act otherwise, which consent shall not be
unreasonably withheld, conditioned or delayed, Seller will use commercially
reasonable efforts within the constraints of the applicable operating agreements
and other applicable Contracts not to: (i) abandon any part of the Assets; (ii)
except for those operations set forth on Schedule 4.7, approve or otherwise
commit to any operations on the Assets anticipated in any instance to cost more
than $100,000 per activity (excepting emergency operations required under
presently existing contractual obligations, ongoing commitments under existing
AFEs and operations undertaken to avoid a monetary penalty or forfeiture
provision of any applicable agreement or order all of which shall be deemed to
be approved, provided that Seller immediately notifies Purchaser of any
emergency operation or operation to avoid monetary penalty or forfeiture
excepted herein); (iii) convey or dispose of any part of the Assets (other than
replacement of equipment or sale of Hydrocarbons produced from the Assets in the
ordinary course of business); (iv) enter into any Material Contract in respect
of an Asset, or materially amend or change the terms of any Contract or Lease;
(v) unless required by Law or a Governmental Body, plug or abandon any of the
Wells; (vi) voluntarily relinquish its position as operator to anyone other than
Purchaser with respect to any of the operated Assets; (vii) waive, compromise or
settle any claims, demands, complaints, causes of action, suits, actions,
judgments, awards, recoveries, settlements, and appeals, which can reasonably be
expected to materially affect the ownership, operation or value of the Assets
after the Closing Date; or (viii) issue any note, bond, or other debt instrument
secured by the Assets or agree to the imposition of any security interest or
Lien on the Assets or allow any encumbrance which would impose a security
interest or Lien on account of unpaid amounts upon any of the Assets that will
not be repaid at the Closing.

 

(c)                                  Requests for approval of any action
restricted by this Section 6.2 shall be delivered to the following individual,
who shall have full authority to grant or deny such requests for approval on
behalf of Purchaser:

 

 

Mike Ross

 

Business Development Manager

 

Fax: (303) 260-5080

 

Email: MRoss@trianglepetroleum.com

 

13

--------------------------------------------------------------------------------


 

Section 6.3                                    Consents to Assignment and
Preferential Rights to Purchase.

 

(a)                                 Promptly after the Execution Date (but no
later than three Business Days thereafter), Seller shall prepare and send
(i) notices to the holders of any required consents to assignment requesting
consents to, (A) if not already obtained, the transfer of the Assets from
Liberty to Kodiak Williston pursuant to the Liberty PSA and (B) the Conveyances
and (ii) notices to the holders of any applicable preferential rights to
purchase or similar rights with respect to the Conveyances, in each case, in
compliance with the terms of such rights and requesting waivers of such rights. 
Seller shall use commercially reasonable efforts to cause such consents to
assignment and waivers of preferential rights to purchase or similar rights (or
the exercise thereof) to be obtained and delivered prior to Closing (provided
that Seller shall not be obligated to make any payments or undertake obligations
in connection with the obtaining of such consents and waiver of preferential
rights); and shall provide Purchaser with copies of all notices sent pursuant to
this Section 6.3(a) and, promptly after Sellers’ receipt thereof (but no later
than three Business Days thereafter), any responses from the holders of such
consents and preferential purchase rights (or similar rights), as applicable, to
such notices.  Purchaser shall reasonably cooperate with Seller in seeking to
obtain such consents to assignment and waivers of preferential rights.  Any
preferential purchase right must be exercised subject to all terms and
conditions set forth in this Agreement, including the successful Closing of this
Agreement pursuant to ARTICLE 8 as to those Assets for which preferential
purchase rights have not been exercised.  The consideration payable under this
Agreement for any particular Asset for purposes of preferential purchase right
notices shall be the Allocated Value for such Asset, subject to adjustment
pursuant to Section 3.4.  If, prior to the Closing Date, any Party discovers any
required consents or preferential rights to purchase (applying to the Assets)
for which notices have not been delivered pursuant to the first sentence of this
Section 6.3(a), then (A) the Party making such discovery shall provide the other
Party with written notification of such consents or preferential rights, as
applicable, (B) Seller, following delivery or receipt of such written
notification, will promptly send notices to the holders of the required consents
requesting consents to the Conveyances and notices to the holders of
preferential rights to purchase in compliance with the terms of such rights and
requesting waivers of such rights and (C) the terms and conditions of this
Section 6.3 shall apply to the Assets subject to such consents or preferential
rights to purchase, as applicable.

 

(b)                                 In no event shall there be included in the
Conveyances any Asset for which a Specified Consent Requirement has not been
satisfied with respect to the transactions described in Section 6.3(a)(i).  In
cases in which the Asset subject to such a requirement is a Contract and
Purchaser is assigned the Lease, Well or Unit to which the Contract relates, but
the Contract is not transferred to Purchaser due to the unwaived Specified
Consent Requirement, (i) Seller shall continue after Closing to use commercially
reasonable efforts to satisfy the Specified Consent Requirement so that such
Contract can be transferred to Purchaser upon receipt of the Specified Consent
Requirement (provided that Seller shall not be obligated to make any payments or
undertake obligations in connection with satisfying such Specified Consent
Requirements) and (ii) the Contract shall be held by Seller for the benefit of
Purchaser until the Specified Consent Requirement is satisfied or the Contract
has terminated.  In cases in which the Asset subject to such a Specified Consent
Requirement is a Property and such consent is not satisfied by Closing, the
affected Property and the Assets primarily related to that Property shall

 

14

--------------------------------------------------------------------------------


 

not be transferred at Closing and the Unadjusted Purchase Price shall be reduced
by the Allocated Value of the Property and related Assets.  If an unsatisfied
Specified Consent Requirement with respect to which an adjustment to the
Unadjusted Purchase Price is made under Section 3.4 is subsequently satisfied
prior to the date of delivery of the final settlement statement under
Section 8.4(b), a separate closing shall be held within five Business Days
thereof at which (i) Seller shall convey the affected Property and related
Assets to Purchaser in accordance with this Agreement and (ii) Purchaser shall
pay an amount equal to the Allocated Value of such affected Property and related
Assets, adjusted in accordance with Section 3.4, to Seller.  If such consent
requirement is not satisfied by the date of delivery of such final settlement
statement, Seller shall have no further obligation hereunder to sell and convey
such Property and related Assets and Purchaser shall have no further obligation
hereunder to purchase, accept and pay for such Property, and the affected
Property and related Assets shall be deemed to be deleted from the applicable
Exhibits and Schedules to this Agreement for all purposes.

 

(c)                                  If any preferential right to purchase any
Assets is exercised prior to Closing, the Unadjusted Purchase Price shall be
decreased by the Allocated Value for such Assets, and the affected Assets shall
be deemed to be deleted from the applicable Exhibits and Schedules to this
Agreement for all purposes.  Seller shall retain the consideration paid by the
Third Party, and shall have no further obligation with respect to such affected
Assets under this Agreement.  Should a Third Party fail to exercise its
preferential right to purchase as to any portion of the Assets prior to Closing
and the time for exercise or waiver has not yet expired, the affected Assets
shall not be transferred at Closing and the Unadjusted Purchase Price shall be
reduced by the Allocated Values of such Assets.  In the event that such Third
Party exercises its preferential right to purchase following the Closing, Seller
shall have no further obligation to sell and convey the affected Assets and
Purchaser shall have no further obligation to purchase, accept and pay for such
affected Assets, and the affected Assets shall be deemed to be deleted from the
applicable Exhibits and Schedules to this Agreement for all purposes.  If, on
the other hand, the applicable preferential purchase rights are waived or
expire, a separate closing shall be held within five Business Days thereof at
which (i) Seller shall convey the affected Assets to Purchaser in accordance
with this Agreement and (ii) Purchaser shall pay an amount equal to the
Allocated Value of such Assets, adjusted in accordance with Section 3.4, to
Seller.  In the event that the applicable preferential purchase rights are not
exercised, waived or expired by 90 days after the Closing, Seller shall have no
further obligation hereunder to sell and convey the Assets subject to the such
preferential purchase rights and Purchaser shall have no further obligation
hereunder to purchase, accept and pay for such Assets, and the affected Assets
shall be deemed to be deleted from the applicable Exhibits and Schedules to this
Agreement for all purposes.

 

Section 6.4                                    Defect Matters.

 

(a)                                 Defects.  Purchaser will have the right to
assert Defects pursuant to this Section 6.4(a) for the purpose of (x) making an
adjustment to the Unadjusted Purchase Price pursuant to Section 3.4(b)(vi) and
(y) determining whether the closing condition in Section 7.2(e) has been
satisfied.  Except as set forth in the preceding sentence and the special
warranty of title provided in the Conveyance, and without prejudice to
Purchaser’s rights under Section 10.2(b), Purchaser hereby acknowledges and
agrees that Purchaser will have no other remedy for any Defect with respect to
any of the Leases, Wells, Units and other Assets and Purchaser hereby releases
and waives all other remedies and agrees not to assert or threaten to assert any
claim

 

15

--------------------------------------------------------------------------------


 

with respect to any such waived remedies.

 

(i)                                     To assert a claim for a Defect for such
purpose, Purchaser must deliver a claim notice to Seller (a “Defect Notice”)
promptly after the discovery thereof, but in no event later than five Business
Days prior to the Closing (such cut-off date, the “Claim Date”).  Each Defect
Notice shall be in writing and include (a) a description of the alleged Defect
that is reasonably sufficient for Seller to determine the basis of the alleged
Defect, (b) the Asset adversely affected by the Defect (a “Defect Property”),
(c) all documents upon that Purchaser relies for its assertion of a Defect,
including supporting documents reasonably necessary for Seller to verify the
existence of the alleged Defect, and (d) the amount by which Purchaser
reasonably believes the value of each Defect Property is reduced by the alleged
Defect (the “Defect Amount”) and the computations and information upon which
Purchaser’s belief is based.  Seller shall have the opportunity to cure any
Title Defects, to Purchaser’s reasonable satisfaction, on or before one Business
Day prior to the Closing and any such cured Title Defects will no longer be
considered Defects for purposes of this Agreement.  The Defect Amount shall be
determined as provided in Section 6.4(a)(ii) and Section 6.4(a)(iii), as
applicable, provided that, notwithstanding anything to the contrary in this
Section 6.4, the aggregate Defect Amount, in the case of
Section 6.4(a)(ii) only, attributable to all Title Defects upon any Defect
Property shall not exceed the Allocated Value of such Defect Property.

 

(ii)                                  The Defect Amount for any Title Defect
shall be based on the amount by which the Allocated Value of the Defect Property
affected by such Title Defect is reduced as a result of the existence of such
Title Defect and shall be determined in accordance with the following
methodology, terms and conditions: (A) if Purchaser and Seller agree on the
Defect Amount, that amount shall be the Defect Amount; (B) if the Title Defect
is a Lien that is undisputed and liquidated in amount, then the Defect Amount
shall be the amount of the payment necessary to remove such Title Defect from
the Defect Property; and (C) if the Title Defect represents an obligation,
encumbrance, burden or charge upon or other defect in title to the Defect
Property of a type not described in subsections (A) or (B) above, the Defect
Amount shall be determined by taking into account the following factors: (1) any
discrepancy between (x) the Net Revenue Interest or Working Interest for any
Defect Property and (y) the Net Revenue Interest or Working Interest stated in
Exhibit A or Exhibit B, respectively; (2) the Allocated Value of the Defect
Property; (3) the portion of the Defect Property affected by the Title Defect;
(4) the legal effect of the Title Defect; (5) the values placed upon the Title
Defect by Purchaser and Seller; (6) any discrepancy between (x) the Net Acre
interest covered by a Lease and (y) the Net Acre interest covered by such Lease
stated in Exhibit A; and (7) such other reasonable factors as are necessary to
make a proper evaluation.

 

(iii)                               The Defect Amount for any Environmental
Defect shall be based on the reasonable cost to remediate such Environmental
Defect.  In no event shall the Defect Amount for any Environmental Defect for a
particular Defect Property exceed the reasonable cost to remediate such
Environmental Defect. The Defect Amount for any Environmental Defect shall be
determined without duplication of any costs or losses included in another
Environmental Defect, Defect Amount or Casualty Loss hereunder.

 

16

--------------------------------------------------------------------------------


 

(b)                                 Title Benefits.  Seller will have the right
to assert rights, circumstances or conditions that operate to (i) increase the
Net Revenue Interest of Seller in any Lease, Well, or Unit above that shown in
Exhibit A or Exhibit B, respectively, to the extent the same does not cause a
greater than proportionate increase in Seller’s Working Interest therein above
that shown in Exhibit A or Exhibit B respectively, (ii) decrease the Working
Interest of Seller in any Lease, Well, or Unit below that shown in Exhibit A or
Exhibit B, respectively, to the extent that such decrease in Seller’s Working
Interest does not cause a decrease in Seller’s Net Revenue Interest therein
below that shown in Exhibit A or Exhibit B, respectively, or (iii) increase the
Net Acres of Seller covered by a Lease (other than due to an increase in
Seller’s Working Interest that is not accompanied by a proportionate increase in
Seller’s Net Revenue Interest) above that shown in Exhibit A (each, a “Title
Benefit”).  Title Benefits may be asserted hereunder for the purposes of
offsetting (x) any Defect Amounts used to determine the Title Defect Adjustment
Amount pursuant to Section 6.4(d) and (y) Defect Amounts used to determine
whether the closing condition in Section 7.2(e) has been satisfied.  To assert a
Title Benefit, Seller must deliver a claim notice to Purchaser (a “Title Benefit
Notice”) promptly after the discovery thereof, but in no event later than Claim
Date.  Each Title Benefit Notice shall be in writing and include (a) a
description of the alleged Title Benefit that is reasonably sufficient for
Purchaser to determine the basis of the alleged Title Benefit, (b) the Asset
affected by the Title Benefit (a “Title Benefit Property”), (c) all documents
upon that Seller relies for its assertion of a Title Benefit, including
supporting documents reasonably necessary for Purchaser to verify the existence
of the Title Benefit, and (d) the amount by which Seller reasonably believes the
value of each Title Benefit Property is increased by the Title Benefit (the
“Title Benefit Amount”) and the computations and information upon which Seller’s
calculation is based.  The Title Benefit Amount resulting from a Title Benefit
shall be determined in accordance with the same methodology, terms and
conditions for determining the Defect Amount with respect to a Title Defect.

 

(c)                                  Remedies.  Subject to Seller’s right to
dispute resolution under Section 6.4(f), in the event that any Defect is timely
asserted by Purchaser in accordance with Section 6.4(a)(i), and is not waived by
Purchaser or timely cured by Seller prior to Closing under Section 6.4(a)(i),
Seller shall convey the Defect Property to Purchaser at Closing and the Defect
Amount for such Defect Property shall be taken into account in the determination
of the Defect Adjustment Amount pursuant to Section 6.4(d) and Section 6.4(e);
provided, however, that in the event the Defect Amount asserted exceeds the
Allocated Value for the relevant Defect Property, Seller may elect prior to
Closing to exclude such Defect Property from the transaction and reduce the
Unadjusted Purchase Price by the Allocated Value for such Defect Property
pursuant to Section 3.4(b)(viii).

 

(d)                                 Title Defect Adjustment Amount.  If the
aggregate Defect Amount of all Title Defects (disregarding any Defect whose
Defect Amount is less than $100,000) exceeds the aggregate Title Benefit Amount
of all Title Benefits (disregarding any Title Benefit whose Title Benefit Amount
is less than $100,000), then the Unadjusted Purchase Price shall be reduced to
the extent (and only to the extent) such excess exceeds $1,250,000 (such excess
amount, if any, the “Title Defect Adjustment Amount”) pursuant to
Section 3.4(b)(vi).  The Title Defect Adjustment Amount shall be recalculated as
part of the final determination of the Adjusted Purchase Price under
Section 8.4(b) to take into account the resolution of Disputed Defects and
Disputed Title Benefits pursuant to Section 6.4(f).

 

17

--------------------------------------------------------------------------------


 

(e)                                  Environmental Defect Adjustment Amount.  If
the aggregate Defect Amount of all Environmental Defects (disregarding any
Defect whose Defect Amount is less than $100,000) exceeds $1,250,000, then the
Unadjusted Purchase Price shall be reduced to the extent (and only to the
extent) such excess exceeds $1,250,000 (such excess amount, if any, the
“Environmental Defect Adjustment Amount”, and together with the Title Defect
Adjustment Amount, “Defect Adjustment Amount”) pursuant to Section 3.4(b)(vi). 
The Environmental Defect Adjustment Amount shall be recalculated as part of the
final determination of the Adjusted Purchase Price under Section 8.4(b) to take
into account the resolution of Disputed Defects pursuant to Section 6.4(f).

 

(f)                                   Defect Dispute Resolution.

 

(i)                                     The Parties agree to resolve disputes
concerning the following matters pursuant to this Section 6.4(f):  (A) the
existence and scope of a Defect, Title Benefit or Defect Adjustment Amount;
(B) the Defect Amount for a Defect Property or the Title Benefit Amount for a
Title Benefit Property; and (C) the adequacy of Seller’s Title Defect curative
efforts as to whether a Title Defect continues to exist or Purchaser’s
reasonable satisfaction of such efforts (the “Defect Disputed Matters”).

 

(ii)                                  The Parties agree to attempt to initially
resolve all Defect Disputed Matters through negotiations between the Parties. 
If the Parties cannot resolve a Defect or Title Benefit dispute on or before
Closing (each, a “Disputed Defect” and a “Disputed Title Benefit,”
respectively), solely for purposes of determining the Closing Payment (and
subject to the final calculation of the Defect Adjustment Amount as part of the
final determination of the Adjusted Purchase Price under Section 8.4(b)), the
Defect Adjustment Amount shall be calculated as if Purchaser’s position on each
Disputed Defect were correct and as if Seller’s position with respect to each
Disputed Title Benefit were correct (the resulting amount, the “Closing Date
Defect Adjustment”); and, following Closing, the Defect Disputed Matters will be
finally determined by binding arbitration as described in Section 6.4(f)(iii).

 

(iii)                               The Defect Disputed Matters will be finally
determined by binding arbitration pursuant to Section 12.2(b), provided,
however, that the independent arbitrator appointed pursuant to
Section 12.2(b) shall be (A) in the case of Disputed Defects that are Title
Defects or Disputed Title Benefits, an oil and gas title attorney licensed in
North Dakota with a minimum of ten years’ experience with title defects
affecting the types of properties which are the subject of the Defect Disputed
Matters and (B) in the case of Disputed Defects that are Environmental Defects,
an environmental attorney qualified by education, knowledge and experience with
environmental defects affecting the types of properties which are subject to the
Disputed Defects and having a minimum of ten years’ experience with such types
of defects and properties.  The arbitrator shall employ such independent
attorneys, petroleum engineers and/or other consultants as deemed necessary. 
Notwithstanding anything to the contrary set forth in Section 12.2(b) (x) on or
before 45 days after Closing, Purchaser and Seller shall present their
respective positions in writing to the arbitrator, together with such evidence
as each Party deems appropriate, and (y) the arbitrator shall resolve the
dispute through a final decision within 20 days after submission of the matters
in dispute and the final decision shall be reflected in the

 

18

--------------------------------------------------------------------------------


 

final calculation of the Adjusted Purchase Price pursuant to Section 8.4(b).

 

Section 6.5                                    Casualty Loss.  If, prior to
Closing, a portion of the Assets is destroyed by fire or other casualty or if a
portion of the Assets is taken or threatened to be taken in condemnation or
under the right of eminent domain (a “Casualty Loss”), Purchaser shall not be
obligated to purchase such Asset.  If Purchaser declines to purchase such Asset,
the Purchase Price shall be reduced by the Allocated Value of such Asset and
such Asset will be deemed an Excluded Asset.  If Purchaser elects to purchase
such Asset, the Purchase Price shall be reduced by the estimated cost to repair
such Asset (with equipment of similar utility), less all insurance proceeds
which shall be payable to Purchaser, up to the Allocated Value thereof (the
reduction being the “Net Casualty Loss”).  Seller, at its sole option, may elect
to cure such Casualty Loss prior to Closing and, in such event, Seller shall be
entitled to all insurance proceeds in connection therewith.  If Seller elects to
cure such Casualty Loss, such election shall be at Seller’s sole cost and
expense and Seller may replace any personal property that is the subject of a
Casualty Loss with equipment of similar grade and utility, or replace any real
property with real property of similar nature and kind if such property is
acceptable to Purchaser in its sole discretion.  If Seller elects to cure the
Casualty Loss and cures such Casualty Loss prior to Closing, Purchaser shall
purchase the affected Asset at Closing for the Allocated Value thereof.

 

Section 6.6                                    Liberty PSA Matters.  Seller
shall communicate regularly with Purchaser with respect to any matters arising
under or otherwise relating to the Liberty PSA or the Assets.  Except with
Purchaser’s prior consent, Seller shall not (a) amend, restate, supplement or
otherwise modify the Liberty PSA as to the Assets or in a manner that would be
adverse to Purchaser in connection with the terms of Section 10.3 or (b) waive
any rights and remedies available to Seller that relate to the Assets under the
Liberty PSA or in a manner that would be adverse to Purchaser in connection with
the terms of Section 10.3.

 

Section 6.7                                    Public Announcements;
Confidentiality.

 

(a)                                 Subject to Section 6.7(b), neither Party
shall make any press release or other public announcement regarding the
existence of this Agreement, the contents hereof or the transactions
contemplated hereby without the prior written consent of the other Party
(collectively, the “Public Announcement Restrictions”).  The Public Announcement
Restrictions shall not restrict disclosures to the extent (i) necessary for a
Party to perform this Agreement (including disclosures to Governmental Bodies or
Third Parties holding preferential rights to purchase, rights of consent or
other rights that may be applicable to the transaction contemplated by this
Agreement, as reasonably necessary to provide notices, seek waivers, amendments
or termination of such rights, or seek such consents), (ii) required (upon
advice of counsel) by applicable securities or other Laws or regulations or the
applicable rules of any stock exchange having jurisdiction over the Parties or
their respective Affiliates or (iii) that such Party has given the other Party a
reasonable opportunity to review such disclosure prior to its release and no
objection is raised.  In the case of the disclosures described under subsections
(i) and (ii) of this Section 6.7(a), each Party shall use its reasonable efforts
to consult with the other Party regarding the contents of any such release or
announcement prior to making such release or announcement.

 

(b)                                 The Parties shall keep all information and
data relating to this Agreement

 

19

--------------------------------------------------------------------------------


 

and the transactions contemplated hereby strictly confidential except for
(i) disclosures to Representatives of the Parties (in which event, the
disclosing Party will be responsible for making sure that the Representatives
keep such information and data confidential), and (ii) any disclosures required
to perform this Agreement (collectively, the “Confidentiality Restrictions”). 
The Confidentiality Restrictions shall not restrict disclosures that are
required (upon advice of counsel) by applicable securities or other Laws or
regulations or the applicable rules of any stock exchange having jurisdiction
over the Parties or their respective Affiliates.

 

Section 6.8                                    Replacement of Bonds, Letters of
Credit and Guaranties.  The Parties understand that none of the bonds, letters
of credit and guaranties, if any, posted by Seller with Governmental Bodies or
co-owners and relating to the Assets will be transferred to Purchaser.  Promptly
following Closing, but, as to Assets operated by Seller, in no event later than
the transfer of operatorship of such Assets, Purchaser shall obtain, or cause to
be obtained in the name of Purchaser, replacements for such bonds, letters of
credit and guaranties, to the extent such replacements are necessary to permit
the cancellation of the bonds, letters of credit and guaranties posted by Seller
or to consummate the transactions contemplated by this Agreement.

 

Section 6.9                                    Operatorship.  Within three
Business Days after Closing, Seller shall send notices to co-owners of those
Assets that Seller currently operates indicating that Seller is resigning as
operator, effective upon the Closing Date, and recommending that Purchaser be
elected successor operator.

 

Section 6.10                             Suspense Accounts.  Prior to Closing,
Seller will provide to Purchaser (a) information regarding all of Seller’s
accounts holding moneys in suspense together with a written explanation (as
contained in Seller’s files) of why such moneys are held in suspense or other
information identifying the proper disposition of such moneys and (b) Seller’s
division of interest and all supporting documentation regarding those royalty
owners and working interest owners in the Leases for whom Seller disburses
proceeds of production.  Following Closing, Purchaser shall be solely
responsible for the proper distribution of such moneys held in suspense to the
party or parties which or who are entitled to receive payment of the same, and
hereby agrees to indemnify, defend and hold Seller harmless from any Damages
therefor.

 

Section 6.11                             Transition Services.  Between the
Execution Date and the Closing Date, the Parties will negotiate a form of
transition services agreement (“Transition Services Agreement”) to be executed
at Closing by the Parties, establishing the terms under which Seller would
provide certain transition accounting services in respect of the Assets for a
limited period of time following the Closing.  If the Parties do not reach an
agreement regarding such a Transition Services Agreement prior to Closing, the
Closing shall nonetheless occur (subject to the satisfaction of the conditions
for Closing set forth herein) and, thereafter, until October 30, 2013, Seller
shall provide transition accounting services for the Assets to Purchaser on
substantially the same terms and conditions (as if Seller was the service
provider, and Purchaser the service recipient, thereunder) as set forth in the
Liberty TSA.

 

Section 6.12                             Further Assurances.  After Closing, the
Parties agree to take such further actions and to execute, acknowledge and
deliver all such further documents as are reasonably requested by the other
Party for carrying out the purposes of this Agreement or of any document
delivered pursuant to this Agreement. In addition, at the request of Purchaser,
Seller agrees to

 

20

--------------------------------------------------------------------------------


 

assist Purchaser in collecting the Third Party Costs, which such assistance
shall include providing supporting documentation to substantiate the Third Party
Costs, identifying the proper Third Party responsible for payment of such Third
Party Costs, the date, if any, when such Third Party Costs are due, an aging of
such Third Party Costs and such other information as Purchaser may reasonably
request.

 

ARTICLE 7
CONDITIONS TO CLOSING

 

Section 7.1                                    Seller’s Conditions to Closing. 
The obligations of Seller to consummate the transactions contemplated by this
Agreement are subject to the satisfaction (or waiver by Seller) on or prior to
Closing of each of the following conditions precedent:

 

(a)                                 Representations.  The representations and
warranties of Purchaser set forth in ARTICLE 5 shall be true and correct in all
material respects as of the Execution Date and as of the Closing Date as though
made on and as of the Closing Date;

 

(b)                                 Performance.  Purchaser shall have performed
and observed, in all material respects, all covenants and agreements to be
performed or observed by it under this Agreement prior to or on the Closing
Date;

 

(c)                                  No Action.  No temporary restraining order,
preliminary or permanent injunction, or other order issued by any court of
competent jurisdiction or other legal restraint or prohibition preventing the
consummation of the transactions contemplated by this Agreement will be in
effect; and

 

(d)                                 Governmental Consents.  All material
consents and approvals of any Governmental Body required for the transfer of the
Assets from Seller to Purchaser as contemplated under this Agreement, except
Customary Post-Closing Consents, shall have been granted, or the necessary
waiting period shall have expired, or early termination of the waiting period
shall have been granted.

 

(e)                                  Defect Amounts.  The aggregate sum of all
Defect Amounts that Purchaser has asserted, reasonably and in good faith,
pursuant to Section 6.4(a) prior to the Claim Date, net of all Title Benefit
Amounts asserted by Seller, reasonably and in good faith, pursuant to
Section 6.4(b) prior to the Claim Date, shall not exceed 20% of the Unadjusted
Purchase Price.

 

Section 7.2                                    Purchaser’s Conditions to
Closing.  The obligations of Purchaser to consummate the transactions
contemplated by this Agreement are subject to the satisfaction (or waiver by
Purchaser) on or prior to Closing of each of the following conditions precedent:

 

(a)                                 Representations.  The representations and
warranties of Seller set forth in ARTICLE 4 shall be true and correct in all
material respects as of the Execution Date and as of the Closing Date as though
made on and as of the Closing Date (other than representations and warranties
that refer to a specified date, which need only be true and correct in all
material respects on and as of such specified date);

 

21

--------------------------------------------------------------------------------


 

(b)                                 Performance.  Seller shall have performed
and observed, in all material respects, all covenants and agreements to be
performed or observed by it under this Agreement prior to or on the Closing
Date;

 

(c)                                  No Action.  No temporary restraining order,
preliminary or permanent injunction, or other order issued by any court of
competent jurisdiction or other legal restraint or prohibition preventing the
consummation of the transactions contemplated by this Agreement will be in
effect;

 

(d)                                 Governmental Consents.  All material
consents and approvals of any Governmental Body required for the transfer of the
Assets from Seller to Purchaser as contemplated under this Agreement, except
Customary Post-Closing Consents, shall have been granted, or the necessary
waiting period shall have expired, or early termination of the waiting period
shall have been granted; and

 

(e)                                  Defect Amounts.  The aggregate sum of all
Defect Amounts that Purchaser has asserted, reasonably and in good faith,
pursuant to Section 6.4(a) prior to the Claim Date, net of all Title Benefit
Amounts asserted by Seller, reasonably and in good faith, pursuant to
Section 6.4(b) prior to the Claim Date, shall not exceed 20% of the Unadjusted
Purchase Price.

 

ARTICLE 8
CLOSING

 

Section 8.1                                    Time and Place of Closing. 
Consummation of the purchase and sale transaction as contemplated by this
Agreement (the “Closing”), shall take place at, unless otherwise agreed by the
Parties, the offices of Dorsey & Whitney LLP, at 1400 Wewatta St., Suite 400
Denver, CO, on August 28, 2013, or if all conditions in ARTICLE 7 to be
satisfied prior to Closing have not yet been satisfied or waived, within five
Business Days of such conditions having been satisfied or waived, subject to the
rights of the Parties under ARTICLE 9.  The date on which the Closing occurs is
herein referred to as the “Closing Date.”

 

Section 8.2                                    Obligations of Seller at
Closing.  At the Closing, upon the terms and subject to the conditions of this
Agreement, and subject to the simultaneous performance by Purchaser of its
obligations pursuant to Section 8.3, Seller shall deliver or cause to be
delivered to Purchaser, among other things, the following:

 

(a)                                 counterparts of the Conveyances of the
Assets, in sufficient duplicate originals to allow recording in all appropriate
jurisdictions and offices, duly executed by Seller and acknowledged before a
notary public;

 

(b)                                 counterparts of mutually agreeable
letters-in-lieu of transfer order covering the relevant Assets, duly executed by
Seller;

 

(c)                                  a certificate duly executed by an
authorized officer of Seller, dated as of Closing, certifying on behalf of
Seller that the conditions set forth in Section 7.2(a) and Section 7.2(b) have
been fulfilled;

 

22

--------------------------------------------------------------------------------


 

(d)                                 an executed statement described in Treasury
Regulation § 1.1445-2(b)(2) certifying that Seller is not a foreign person
within the meaning of Section 1445 of the Code;

 

(e)                                  where approvals are received by Seller
pursuant to a filing or application in connection with Section 7.2(d), copies of
those approvals; and

 

(f)                                   all other instruments, documents and other
items reasonably necessary to effectuate the terms of this Agreement, as may be
reasonably requested by Purchaser.

 

Section 8.3                                    Obligations of Purchaser at
Closing.  At the Closing, upon the terms and subject to the conditions of this
Agreement, and subject to the simultaneous performance by Seller of its
obligations pursuant to Section 8.2, Purchaser shall deliver or cause to be
delivered to Seller, among other things, the following:

 

(a)                                 a wire transfer of the Closing Payment to
the account designated by Seller;

 

(b)                                 counterparts of the Conveyances of the
Assets, in sufficient duplicate originals to allow recording in all appropriate
jurisdictions and offices, duly executed by Purchaser and acknowledged before a
notary public;

 

(c)                                  counterparts of mutually agreeable
letters-in-lieu of transfer order covering the relevant Assets, duly executed by
Purchaser;

 

(d)                                 a certificate by an authorized officer of
Purchaser, dated as of Closing, certifying on behalf of Purchaser that the
conditions set forth in Section 7.1(a) and Section 7.1(b) have been fulfilled;

 

(e)                                  where approvals are received by Purchaser
pursuant to a filing or application under Section 7.1(d), copies of those
approvals;

 

(f)                                   evidence of replacement bonds, guaranties
and letters of credit pursuant to Section 6.8; and

 

(g)                                  all other instruments, documents and other
items reasonably necessary to effectuate the terms of this Agreement, as may be
reasonably requested by Seller.

 

Section 8.4                                    Closing Payment and Post-Closing
Purchase Price Adjustments.

 

(a)                                 Not later than five Business Days prior to
the Closing Date, Seller shall prepare and deliver to Purchaser, using and based
upon the best information available to Seller, a preliminary settlement
statement estimating the initial Adjusted Purchase Price after giving effect to
all adjustments to the Unadjusted Purchase Price set forth in Section 3.4. 
Within two Business Days after its receipt of such statement, Purchaser shall
submit to Seller in writing any objections or proposed changes thereto and
Seller shall consider all such objections and proposed changes in good faith. 
Seller and Purchaser shall use commercially reasonable efforts to attempt to
resolve any differences regarding the preliminary settlement statement before
the Closing; provided, to the extent such objections are not so resolved by
mutual agreement of Seller and Purchaser prior to the Closing Date, the Closing
shall proceed using the Closing Date Defect

 

23

--------------------------------------------------------------------------------


 

Adjustment but otherwise using Seller’s calculation of the other components of
the purchase price, adjusted to reflect agreed upon resolution of any disputed
item.  All other adjustments to the Unadjusted Purchase Price not determined as
of Closing shall be taken into account as provided in Section 8.4(b).  The
estimate set forth in the final preliminary settlement statement shall
constitute the U.S. Dollar amount to be paid by Purchaser to Seller at the
Closing (the “Closing Payment”).

 

(b)                                 Seller shall prepare and deliver to
Purchaser a statement setting forth the final calculation of the Adjusted
Purchase Price and showing the calculation of each adjustment, based, to the
extent possible, on actual credits, charges, receipts and other items before and
after the Effective Time no later than the 90th day following the Closing Date. 
Seller shall, at Purchaser’s request, supply reasonable documentation available
to support any credit, charge, receipt or other item included in such
statement.  Purchaser shall deliver to Seller a written report containing any
changes that Purchaser proposes be made to Seller’s statement no later than the
60th day following Purchaser’s receipt thereof.  Seller may deliver a written
report to Purchaser during this same period reflecting any changes that Seller
proposes to be made to such statement as a result of additional information
received after the statement was prepared.  The Parties shall undertake to agree
on the final statement of the Adjusted Purchase Price no later than 195 days
after the Closing Date.  In the event that the Parties cannot reach agreement
within such period of time, either Party may refer the remaining matters in
dispute to the Denver, Colorado office of a mutually-agreed upon accounting firm
for review and final determination by arbitration.  The accounting firm shall
conduct the arbitration proceedings in Denver, Colorado in accordance with the
Commercial Arbitration Rules of the American Arbitration Association, to the
extent that such rules do not conflict with the terms of this Section 8.4.  The
accounting firm’s determination shall be made within 30 days after submission of
the matters in dispute and shall be final and binding on both Parties, without
right of appeal.  In determining the proper amount of any adjustment to the
Unadjusted Purchase Price, the accounting firm shall not increase the Unadjusted
Purchase Price more than the increase proposed by Seller nor decrease the
Unadjusted Purchase Price more than the decrease proposed by Purchaser, as
applicable.  The accounting firm shall act as an expert for the limited purpose
of determining the specific disputed matters submitted by the Parties and may
not award damages or penalties to the Parties with respect to any matter.  The
Parties shall each bear its own legal fees and other costs of presenting its
case.  Seller shall bear one-half and Purchaser shall bear one-half of the costs
and expenses of the accounting firm.  Within ten days after the earlier of
(i) the expiration of Purchaser’s 60-day review period without delivery of any
written report or (ii) the date on which the Parties finally determine the
Adjusted Purchase Price or the accounting firm finally determines the disputed
matters, as applicable, (A) Purchaser shall pay to Seller the amount by which
the Adjusted Purchase Price exceeds the Closing Payment or (B) Seller shall pay
to Purchaser the amount by which the Closing Payment exceeds the Adjusted
Purchase Price, as applicable.  Any post-closing payment pursuant to this
Section 8.4(b) shall bear interest from the Closing Date to the date of payment
at the Prime Rate.

 

(c)                                  Purchaser shall assist Seller in the
preparation of the final statement of the Adjusted Purchase Price under
Section 8.4(b) by furnishing invoices, receipts, reasonable access to personnel,
and such other assistance as may be requested by Seller to facilitate such
process post-Closing.

 

24

--------------------------------------------------------------------------------


 

(d)                                 All payments made or to be made under this
Agreement to Seller shall be made by electronic transfer of immediately
available funds to the accounts designated by Seller.  All payments made or to
be made hereunder to Purchaser shall be by electronic transfer or immediately
available funds to a bank and account specified by Purchaser in writing to
Seller.

 

ARTICLE 9
TERMINATION

 

Section 9.1                                    Termination.  This Agreement may
be terminated at any time prior to Closing: (a) by the mutual prior written
consent of the Parties; or (b) by either Party if Closing has not occurred on or
before 75 days after the Execution Date.  However, no Party shall be entitled to
terminate this Agreement under clause (b), immediately above, if the Closing has
failed to occur because such Party negligently or willfully failed to perform or
observe in any material respect its covenants or agreements hereunder.

 

Section 9.2                                    Effect of Termination.  If this
Agreement is terminated pursuant to Section 9.1, this Agreement shall become
void and of no further force or effect (except for the provisions of
Section 4.4, Section 5.4, Section 6.1(f) (as to the indemnity provided therein),
Section 6.7, this ARTICLE 9, ARTICLE 12 (other than Section 12.6 and
Section 12.9) and Appendix A (as to those defined terms included in the other
surviving provisions), which shall continue in full force and effect) and Seller
shall be free immediately to enjoy all rights of ownership of the Assets and to
sell, transfer, encumber or otherwise dispose of the Assets to any Person
without any restriction under this Agreement.  Notwithstanding anything to the
contrary in this Agreement, the termination of this Agreement under Section 9.1
shall not relieve either Party, subject to Section 12.5, from liability for any
willful or negligent failure to perform or observe in any material respect any
of its agreements or covenants contained herein that are to be performed or
observed at or prior to Closing.

 

ARTICLE 10
INDEMNIFICATION

 

Section 10.1                             Allocation of Liability.  Upon Closing,
Purchaser shall assume and pay, perform, fulfill and discharge all of the
following claims, costs, expenses, liabilities and obligations accruing or
relating to the (a) ownership, use or operation of the Assets after the
Effective Time, including owning, developing, exploring, operating or
maintaining the Assets or the producing, transporting and marketing of
Hydrocarbons from the Assets, the payment of Property Expenses, the make-up and
balancing obligations for overproduction of gas from the Wells, and all
liability for royalty and overriding royalty payments and Production Taxes
(allocated in accordance with ARTICLE 11) made with respect to the Assets; and
(b) the Environmental Liabilities (clauses (a) and (b), collectively, the
“Assumed Liabilities”).  Notwithstanding the foregoing, the Assumed Liabilities
shall not include any of the following: (i) the payment or improper payment by
Seller of royalties accruing under the Leases after the closing of the Liberty
PSA but prior to the Effective Time with respect to Assets for which Seller
serves as the operator; (ii) any obligations, duties and liabilities that (A) do
not primarily relate to or primarily arise out of, the Assets, (B) that are
attributable to periods prior to or after the Effective Time that relate to
Seller’s corporate overhead (including personnel) or (C) relate to any Property
Expenses attributable to the period of time prior to the Effective Time;
(iii) any

 

25

--------------------------------------------------------------------------------


 

obligations, duties and liabilities of Seller primarily relating to or arising
from each of the Excluded Assets; and (iv) any income taxes of Seller or any of
its Affiliates, which shall be retained by Seller (clauses (i) through (iv),
collectively, the “Seller Retained Liabilities”).

 

Section 10.2                             Indemnification.  Subject to the other
provisions of this ARTICLE 10:

 

(a)                                 From and after Closing, Purchaser shall
indemnify, defend and hold harmless the Seller Group from and against all
Damages incurred, suffered by or asserted against such Persons: (i) caused by or
arising out of or resulting from the Assumed Liabilities; (ii) caused by or
arising out of or resulting from Purchaser’s breach of any of Purchaser’s
covenants or agreements contained herein; or (iii) caused by or arising out of
or resulting from any breach of any representation or warranty made by Purchaser
contained in ARTICLE 5 or in the certificate delivered by Purchaser at Closing
pursuant to Section 8.3(d).

 

(b)                                 From and after Closing, Seller shall
indemnify, defend and hold harmless the Purchaser Group from and against all
Damages incurred, suffered by or asserted against such Persons: (i) caused by or
arising out of or resulting from the Seller Retained Liabilities; (ii) caused by
or arising out of the Liberty Indemnified Matters (but only to the extent
relating to the Assets); (iii) caused by or arising out of or resulting from
Seller’s breach of Seller’s covenants or agreements contained herein; or
(iv) caused by or arising out of or resulting from any breach of any
representation or warranty made by Seller contained in ARTICLE 4, or in the
certificate delivered by Seller at Closing pursuant to Section 8.2(c).

 

(c)                                  Notwithstanding anything to the contrary
set forth herein, Seller shall have no liability for indemnification hereunder
or for any Damages pursuant to Section 10.2(b)(iii) and (iv) until the total of
all Damages with respect to such matters exceeds $750,000 (the “Deductible”),
after which point the Purchaser Group shall be entitled to indemnification only
in excess of the Deductible.  The aggregate liability of Seller for
indemnification pursuant to Section 10.2(b)(iii) and (iv) with respect to
Damages suffered by Purchaser Group shall not exceed $8,200,000 (the “Cap”). 
Notwithstanding the foregoing, the Deductible and the Cap will not apply to
Seller’s obligation to indemnify Purchaser for the Seller Retained Liabilities,
or for indemnification relating to Seller’s breach of representations and
warranties contained in Section 4.1, Section 4.2, Section 4.3, Section 4.4, and
Section 4.5.

 

(d)                                 Notwithstanding anything to the contrary
contained in this Agreement, from and after Closing, Seller’s and Purchaser’s
sole and exclusive remedy against each other with respect to breaches of the
representations, warranties, covenants and agreements of the Parties contained
in ARTICLE 4, ARTICLE 5 and ARTICLE 6, and the affirmations of such
representations and warranties, covenants, and agreements contained in the
certificates delivered by each Party at Closing pursuant to Section 8.2(c) and
Section 8.3(d), as applicable, is set forth in this Section 10.2, and if no such
right of indemnification is expressly provided, then such claims are hereby
waived to the fullest extent permitted by Law.  Except for the remedies
contained in this Section 10.2, and any other remedies available to the Parties
at law or in equity for breaches of this Agreement other than ARTICLE 4,
ARTICLE 5 and ARTICLE 6, upon Closing, each Party releases, remises, and forever
discharges the other Party from any and all suits, legal or administrative
proceedings, claims, demands, damages, Damages, costs, liabilities, interest, or
causes of action whatsoever, in law or in equity, known or unknown, which such

 

26

--------------------------------------------------------------------------------


 

Parties might now or subsequently may have, based on, relating to, or arising
out of this Agreement or Seller’s ownership, use, or operation of the Assets, or
the condition, quality, status, or nature of the Assets, INCLUDING RIGHTS TO
CONTRIBUTION OR COST RECOVERY UNDER THE COMPREHENSIVE ENVIRONMENTAL RESPONSE,
COMPENSATION AND LIABILITY ACT OF 1980, AS AMENDED, BREACHES OF STATUTORY AND
IMPLIED WARRANTIES, NUISANCE OR OTHER TORT ACTIONS, RIGHTS TO PUNITIVE DAMAGES,
COMMON LAW RIGHTS OF CONTRIBUTION, ANY RIGHTS UNDER INSURANCE POLICIES ISSUED OR
UNDERWRITTEN BY THE OTHER PARTY OR ANY OF ITS AFFILIATES. THE FOREGOING
INDEMNITIES WILL APPLY AND BE EFFECTIVE EVEN IF THE DAMAGES COVERED THEREBY ARE
CAUSED OR ARISE FROM, IN WHOLE OR IN PART, BY THE NEGLIGENCE (WHETHER SOLE,
JOINT OR CONCURRENT), STRICT LIABILITY OR OTHER LEGAL FAULT OF ANY INDEMNIFIED
PERSON, INVITEE OR THIRD PERSON, AND WHETHER OR NOT CAUSED BY A PRE-EXISTING
CONDITION, BUT EXCLUDING, IN EACH CASE, THE GROSS NEGLIGENCE OR WILLFUL
MISCONDUCT OF ANY INDEMNIFIED PERSON.

 

(e)                                  EACH PARTY CONFIRMS THAT IT IS NOT RELYING
ON ANY REPRESENTATION OR WARRANTY OTHER THAN THOSE EXPRESSLY SET FORTH IN THIS
AGREEMENT, AND EACH PARTY ACKNOWLEDGES THAT THIS NO RELIANCE CONFIRMATION IS A
MATERIAL INDUCEMENT TO THE OTHER PARTY’S WILLINGNESS TO ENTER INTO THIS
AGREEMENT AND CONSUMMATE THE TRANSACTIONS CONTEMPLATED HEREBY.

 

Section 10.3                             Liberty Indemnified Matters.

 

(a)                                 Seller is entitled to certain indemnity
protections from Liberty under Section 14.2 of the Liberty PSA, including
indemnity protections in respect of certain retained liabilities of Liberty and
breaches by Liberty of certain representations, warranties, covenants and
agreements set forth in the Liberty PSA (together with the events giving rise
thereto, collectively, the “Liberty Indemnified Matters”).  Seller has agreed to
indemnify Purchaser under Section 10.2(b)(ii) for the Liberty Indemnified
Matters (as such matters relate to the Assets), with it being the intent of the
Parties that such indemnification be provided from Seller to Purchaser hereunder
in the same manner as if Purchaser was entitled to such indemnity protections as
a party (with respect to the Assets) to the Liberty PSA.

 

(b)                                 In the event that Purchaser asserts a
Liberty PSA Indemnity Claim, Seller shall promptly exercise (if not already
exercised) all rights and seek all remedies available under the Liberty PSA for
the Liberty Indemnified Matter to which such Liberty PSA Indemnity Claim
relates.  In cases in which the Liberty PSA Indemnity Claim asserted by
Purchaser is a Liberty PSA Non-Deductible Claim, the Damages for which Purchaser
will be entitled to indemnification hereunder for such Liberty PSA
Non-Deductible Claim will be the same amounts or other remedies (in each case,
if and as recovered from Liberty) for which Seller is entitled to
indemnification under the Liberty PSA in respect of such claim.  Alternatively,
in cases in which the Liberty PSA Indemnity Claim asserted by Purchaser is a
Liberty PSA Deductible Claim, the Damages for which Purchaser is entitled to
indemnification under Section 10.2(b)(ii) for such Liberty PSA Indemnity Claim
will be determined as set forth below:

 

27

--------------------------------------------------------------------------------


 

(i)                                     Prior to the time at which the aggregate
Liberty PSA Deductible Claim Amounts exceed the Liberty PSA Deductible,
Purchaser will not be entitled to indemnification under Section 10.2(b)(ii) for
any Damages for the Liberty PSA Deductible Claim.

 

(ii)                                  Following the time at which the aggregate
Liberty PSA Deductible Claim Amounts exceed the Liberty PSA Deductible, but
prior to the time at which such Liberty PSA Deductible Claim Amounts exceed the
Liberty PSA Cap (such time period, the “Liberty Indemnity Period”), Purchaser
will be entitled to indemnification under Section 10.2(b)(ii) for the Liberty
PSA Deductible Claim in an amount equal to the Claiming Party Amount (if and as
recovered from Liberty under the Liberty PSA) determined pursuant to Section
10.3(c)(i) (without prejudice to Purchaser’s rights to receive Non-Claiming
Party Amounts pursuant to Section 10.3(c)(ii) that may be attributable to any
such Liberty PSA Deductible Claim).

 

(iii)                               Following the time at which the aggregate
Liberty PSA Deductible Claim Amounts exceed the Liberty PSA Cap, Purchaser will
not be entitled to any further indemnification under Section 10.2(b)(ii) for any
Damages for the Liberty PSA Deductible Claim.

 

(c)                                  It is acknowledged and understood that a
Party’s recovery for a Liberty PSA Deductible Claim may be limited due to it
bearing a disproportionate portion of the Liberty PSA Deductible for such
indemnity claim (or previously asserted Liberty PSA Deductible Claims).  To
avoid such disproportionate treatment, the Parties agree that, during the
Liberty Indemnity Period, each time a Liberty PSA Deductible Claim is asserted,
the Parties will be entitled to the amounts (if and when received by Liberty
under the Liberty PSA, which, in the case of Purchaser, will be remitted by
Seller) determined below in respect of such Liberty PSA Deductible Claim:

 

(i)                                     The Party making the Liberty PSA
Deductible Claim will be entitled to an amount determined as follows (the
“Claiming Party Amount”):

 

Claiming Party Amount =  

 

A

  x  (B – $9,900,000)

 

  – C

B

 

Where:

 

A

=

The sum of the Liberty PSA Deductible Claim Amounts (including with respect to
the relevant Liberty PSA Deductible Claim) for such Party as of such time,
subject to Section 10.3(c)(iii)

B

=

The lesser of (A) $49,500,000 and (B) the sum of the Liberty PSA Deductible
Claim Amounts (including with respect to the relevant Liberty PSA Deductible
Claim) for all Parties as of such time

 

28

--------------------------------------------------------------------------------


 

C

=

The sum of any Claiming Party Amounts and Non-Claiming Party Amounts previously
received by such Party

 

(ii)                                  The other Party will be entitled to an
amount determined by subtracting the Claiming Party Amount from, subject to
Section 10.3(c)(iii), the relevant Liberty PSA Deductible Claim Amount (the
“Non-Claiming Party Amount”).

 

(iii)                               If a portion of any Liberty PSA Deductible
Claim Amount is not recoverable due to it comprising a portion of the Liberty
PSA Deductible, the Liberty PSA Deductible Claim Amount, for purposes of
determining the Non-Claiming Party Amount under Section 10.3(c)(ii), will not
include such non-recoverable amount.  Similarly, if a portion of any Liberty PSA
Deductible Claim Amount is not recoverable due to it comprising a portion of the
Liberty PSA Cap, the Liberty PSA Deductible Claim Amount, for purposes of
determining (A) item “A” in the formula set forth in Section 10.3(c)(i) for the
Claiming Party Amount and (B) the Non-Claiming Party Amount under Section
10.3(c)(ii) will not include, in each case, the non-recoverable amount.

 

Section 10.4                             Limitation on Actions.  The
representations and warranties of the Parties in ARTICLE 4 and ARTICLE 5 and the
covenants and agreements of the Parties in ARTICLE 6 and the corresponding
representations and warranties given in the certificate delivered at Closing
pursuant to Section 8.2(c) and Section 8.3(d) shall survive the Closing for a
period of nine months, except that (i) the representations and warranties in
Section 4.1, Section 4.2, Section 4.3, Section 4.4, Section 4.5, Section 5.1,
Section 5.2, Section 5.3, Section 5.4 and Section 5.5 shall survive
indefinitely, and (ii) the covenants and agreements, as applicable, in Section
6.7 and Section 6.12 shall survive indefinitely.  The remainder of this
Agreement shall survive the Closing without time limit except (a) as may
otherwise be expressly provided herein and (b) for the provisions of ARTICLE 11,
which shall survive Closing until the applicable statute of limitations closes
the taxable year to which the subject Taxes relate plus 90 days.  The
representations, warranties, covenants and agreements of this Agreement shall be
of no further force and effect after the date of their expiration, provided that
there shall be no termination of any bona fide claim asserted pursuant to this
Agreement with respect to such a representation, warranty, covenant or agreement
prior to its expiration date.  The indemnities in Section 10.2(a)(ii), Section
10.2(a)(iii), Section 10.2(b)(iii) and Section 10.2(b)(iv) shall terminate as of
the termination date of each respective representation, warranty, covenant or
agreement that is subject to indemnification thereunder, except in each case as
to matters for which a specific written claim for indemnity has been delivered
to the indemnifying Party on or before such termination date.  The indemnity in
Section 10.2(a)(i), Section 10.2(b)(i) and Section 10.2(b)(ii) shall continue
without time limit.

 

Section 10.5                             Procedure.  The indemnifications
contained in Section 10.2 and Section 10.3 shall be implemented as follows:

 

(a)                                 Claim Notice.  The Party seeking
indemnification under the terms of this Agreement (the “Indemnified Party”)
shall submit a written “Claim Notice” to the other Party (the “Indemnifying
Party”) which, to be effective, must be delivered prior to the end of the
survival period applicable to the representation or warranty, if applicable,
that is the subject of

 

29

--------------------------------------------------------------------------------


 

the Claim Notice and must state the amount of each payment asserted by the
Indemnified Party to be owing, the basis for such claim with supporting
documentation, and a list of each separate item of loss for which payment is so
claimed.

 

(b)                                 Claims under Section 10.2.  Upon receipt of
an effective Claim Notice, the Indemnifying Party must within 60 days:

 

(i)                                     contest the indemnification claim
asserted in the Claim Notice, with such disputes to be resolved by written
agreement of the Parties or final arbitration in accordance with Section
12.2(b);

 

(ii)                                  object to the sufficiency of information
contained in the Claim Notice and request specified additional information
reasonably necessary for it to assess such Claim Notice, which information the
Indemnified Party will promptly provide; or

 

(iii)                               pay the amount of the indemnification claim
or, if applicable, elect to assume the control of the Claim under Section
10.5(d).

 

(c)                                  Claims under Section 10.3.  Upon Seller’s
receipt of an effective Claim Notice from Purchaser asserting a Liberty PSA
Indemnity Claim, Seller shall diligently take all actions permitted and required
under Section 14.3 of the Liberty PSA, and upon recovery from Liberty, shall
remit payment to Purchaser in accordance with Section 10.3.  Seller will use its
commercially reasonably efforts to avail Purchaser of the rights available to
Seller (including, to the extent available under the Liberty PSA, seeking
reimbursement for Third Party costs and attorneys’ fees and costs incurred in
enforcing such rights) under the Liberty PSA with respect to the Liberty PSA
Indemnity Claim, provided that (i) Purchaser will be obligated to pay all
reasonable out-of-pocket Third Party costs incurred by Seller in carrying out
such efforts and (ii) Seller shall not be responsible or liable for costs or
fees (in each case) of Purchaser’s attorneys related to pursuing the Liberty PSA
Indemnity Claim, except that Seller will bear the costs described in clauses (i)
and (ii) immediately above if Seller is able to obtain reimbursement of such
costs under the Liberty PSA.

 

(d)                                 Information, Expenses. Promptly after the
Indemnified Party receives notice of a claim or legal action by a Third Party
that may result in a loss for which indemnification may be sought from the
Indemnifying Party under Section 10.2 (a “Claim”), the Indemnified Party shall
deliver a Claim Notice to the Indemnifying Party.  If the Indemnifying Party or
its counsel so requests, the Indemnified Party shall furnish the Indemnifying
Party with copies of all pleadings and other information with respect to such
Claim.  At the election of the Indemnifying Party made within sixty days after
receipt of such notice, the Indemnified Party shall permit the Indemnifying
Party to assume control of such Claim, including the determination of all
appropriate actions, the negotiation of settlements on behalf of the Indemnified
Party, and the conduct of litigation through attorneys of the Indemnifying
Party’s choice; provided, however, that no such settlement can result in any
liability or cost to the Indemnified Party for which it is entitled to be
indemnified hereunder without its consent.  If the Indemnifying Party elects to
assume control, (i) any expense incurred by the Indemnified Party thereafter for
investigation or defense of the matter shall be borne by the Indemnified Party
(except as set forth in the proviso immediately below), and (ii) the Indemnified
Party shall give all reasonable

 

30

--------------------------------------------------------------------------------


 

information and assistance, other than pecuniary, that the Indemnifying Party
shall deem necessary to the proper defense of such Claim, legal action, or other
matter.  In the absence of such an election, the Indemnified Party will use its
best efforts to defend, at the Indemnifying Party’s expense, the Claim until the
Indemnifying Party assumes such defense, and, if the Indemnifying Party fails to
assume such defense within the time period provided above, settle the same in
the Indemnified Party’s reasonable discretion at the Indemnifying Party’s
expense with the Indemnifying Party’s consent which shall not be unreasonably
withheld.  If the Indemnifying Party is entitled to, and does, assume the
defense of any such Claim, the Indemnified Party shall have the right to employ
separate counsel at its own expense and to participate in the defense thereof;
provided, however, that notwithstanding the foregoing, the Indemnifying Party
shall pay the reasonable attorneys’ fees of the Indemnified Party if the
Indemnified Party’s counsel shall have advised the Indemnified Party that there
is a conflict of interest that could make it inappropriate under applicable
standards of professional conduct to have common counsel for the Indemnifying
Party and the Indemnified Party (provided that the Indemnifying Party shall not
be responsible for paying for more than one separate firm of attorneys and one
local counsel to represent all of the Indemnified Parties subject to such
Claim).

 

Section 10.6                             Reservation as to Non-Parties.  Nothing
herein is intended to limit or otherwise waive any recourse Purchaser or Seller
may have against any non-party for any obligations or liabilities that may be
incurred with respect to the Assets

 

Section 10.7                             Reductions in Damages.  The amount of
any Damages for which an Indemnified Party is entitled to indemnity under this
ARTICLE 10, shall be reduced by the amount of insurance proceeds realized by the
Indemnified Party or its Affiliates with respect to such Damages (net of any
collection costs, and excluding the proceeds of any insurance policy issued or
underwritten by the Indemnified Party or its insurance captive or other
Affiliate), and by the amount of any net Tax benefit actually realized by
Purchaser as a result of the events giving rise to the Damages in question.

 

ARTICLE 11
TAX MATTERS

 

Section 11.1                             Tax Filings.  From the Effective Time
through the Closing Date, Seller shall be responsible for filing with the Taxing
authorities the applicable Tax Returns for ad valorem, property, severance,
production and similar Taxes relating to the Assets which are required to be
filed on or before the Closing Date and paying the Taxes reflected on such Tax
Returns as due and owing (provided that to the extent such Taxes relate to the
periods from and after the Effective Time, as determined pursuant to Section
11.2, such payment shall be on behalf of Purchaser, and promptly following the
Closing Date, Purchaser shall pay to Seller any such Taxes; but only to the
extent that such amounts have not already been accounted for under Section
3.4).  Purchaser shall be responsible for the filing with the appropriate taxing
authorities the applicable Tax Returns for all ad valorem, property, severance,
production and similar Taxes that are required to be filed after the Closing
Date and paying the Taxes reflected on such Tax Returns as due and owing;
provided, however, that in the event that Seller is required by applicable Tax
Law to file a Tax Return with respect to such Taxes after the Closing Date which
includes all or a portion of a Tax period for which Purchaser is liable for such
Taxes, following Seller’s request, Purchaser shall promptly pay to Seller all
such Taxes allocable to the period or

 

31

--------------------------------------------------------------------------------


 

portion thereof beginning at or after the Effective Time (but only to the extent
that such amounts have not already been accounted for under Section 3.4),
whether such Taxes arise out of the filing of an original return or a subsequent
audit or assessment of Taxes; and provided further, if Purchaser is responsible
hereunder for the filing of any Tax Returns which include Taxes for which Seller
is responsible pursuant to Section 2.4(f), Section 10.1 or any other provision
of this Agreement, on Purchaser’s request, Seller shall promptly pay to
Purchaser all such Taxes allocable to the period or portion thereof prior to the
Effective Time (but only to the extent that such amounts have not already been
accounted for under Section 3.4), whether such Taxes arise out of the filing of
an original return or a subsequent audit or assessment of Taxes.  Seller shall
be entitled to all Tax credits and Tax refunds that relate to any such Taxes
allocable to any Tax period, or portion thereof, ending before the Effective
Time.

 

Section 11.2                             Current Tax Period Taxes.  Ad valorem,
property, severance, production and similar Taxes assessed against the Assets
with respect to the Tax period in which the Effective Time occurs (the “Current
Tax Period”), but excluding ad valorem, property, severance production or
similar Taxes that are based on quantity of or the value of production of
Hydrocarbons, shall be apportioned between the Parties as of the Effective Time
with (a) Seller being obligated to pay a proportionate share of the actual
amount of such Taxes for the Current Tax Period determined by multiplying such
actual Taxes by a fraction, the numerator of which is the number of days in the
Current Tax Period prior to the Effective Time and the denominator of which is
the total number of days in the Current Tax Period and (b) Purchaser being
obligated to pay a proportionate share of the actual amount of such Taxes for
the Current Tax Period determined by multiplying such actual Taxes by a
fraction, the numerator of which is the number of days (including the Closing
Date) in the Current Tax Period on and after the Effective Time and the
denominator of which is the total number of days in the Current Tax Period.  As
described in Section 2.4(f), ad valorem, property, severance, production and
similar Taxes that are based on quantity of or the value of production of
Hydrocarbons shall be apportioned between the Parties based on the number of
units or value of production actually produced, as applicable, before, and at or
after, the Effective Time.  In the event that Purchaser or Seller makes any
payment for which it is entitled to reimbursement under this ARTICLE 11, the
applicable Party shall make such reimbursement promptly but in no event later
than ten days after the presentation of a statement setting forth the amount of
reimbursement to which the presenting Party is entitled along with such
supporting evidence as is reasonably necessary to calculate the amount of the
reimbursement.

 

Section 11.3                             Characterization of Certain Payments. 
The Parties agree that any payments made pursuant to this ARTICLE 11, ARTICLE
10, Section 2.4 and Section 8.4 shall be treated for all Tax purposes as an
adjustment to the Unadjusted Purchase Price unless otherwise required by Law.

 

Section 11.4                             Other Tax Matters.  Purchaser and
Seller, the extent each is legally permitted, agree to furnish or cause to be
furnished to the other, upon request, as promptly as practicable, such
information and assistance relating to the Assets, including access to books and
records, as is reasonably necessary for the filing of all Tax Returns by
Purchaser or Seller, the making of any election relating to Taxes, the
preparation for any audit by any Taxing authority and the prosecution or defense
of any claim, suit or proceeding relating to any Tax.  Each of Purchaser and
Seller shall retain all books and records with respect to Taxes pertaining to
the

 

32

--------------------------------------------------------------------------------


 

Assets for a period of at least seven years following the Closing Date. 
Purchaser and Seller shall reasonably cooperate with each other in the conduct
of any audit, litigation or other proceeding relating to Taxes involving the
Assets or the Purchase Price Allocation Schedule.  Seller shall promptly notify
Purchaser in writing upon receipt by Seller of notice of any pending Tax audits
or assessments relating to the income, properties or operations of Seller that
reasonably may be expected to relate to or give rise to a Lien on the Assets.

 

ARTICLE 12
MISCELLANEOUS

 

Section 12.1                             Notice.  All notices and communications
required or permitted to be given hereunder shall be sufficient in all respects
(a) if given in writing and delivered personally, (b) if sent by overnight
courier, (c) if mailed by U.S. Express Mail or by certified or registered U.S.
Mail with all postage fully prepaid or (d) sent by facsimile transmission
(provided any such facsimile transmission is confirmed either orally or by
written confirmation) and, in each case, addressed to the appropriate Party
hereto at the address for such Party shown below:

 

Seller:

 

Kodiak Oil & Gas (USA) Inc.

Kodiak Williston, LLC

1625 Broadway, Suite 250

Denver, Colorado  80202

Telephone: (720) 475-5943

Fax:  (303) 592-8071

Attention:  Cathleen Osborn and James Henderson

 

With a copy to (which shall not constitute notice):

 

Dorsey & Whitney LLP

Columbia Center

701 Fifth Avenue, Suite 6100

Seattle, Washington  98104-7043

Telephone: (206) 903-8814

Fax:  (206) 903-8820

Attention: Randal R. Jones and Wells Parker

 

Purchaser:

 

Triangle USA Petroleum Corporation

1200 17th Street, Suite 2600

Denver, CO 80202
Attn: Ashley Garber
Telephone: (303) 260-1682

Facsimile: (303) 260-5080

 

Any notice given in accordance herewith shall be deemed to have been given (i)
when delivered to the addressee in person, or by courier, during normal business
hours, or on the next Business

 

33

--------------------------------------------------------------------------------


 

Day if delivered after business hours, (ii) when received by the addressee via
facsimile during normal business hours, or on the next Business Day if received
after business hours, or (iii) upon actual receipt by the addressee after such
notice has either been delivered to an overnight courier or deposited in the
U.S. Mail, as the case may be.  The Parties may change the address, telephone
number, facsimile number and individuals to which such communications to such
Party are to be addressed by giving written notice to other Party in the manner
provided in this Section 12.1.

 

Section 12.2                             Governing Law; Dispute Resolution.

 

(a)                                 Except as provided in this Section 12.2(a),
this Agreement and the transactions contemplated hereby and any arbitration or
dispute resolution conducted pursuant hereto shall be construed in accordance
with, and governed by, the Laws of the State of Colorado, without regards to
conflicts of law principles (except to the extent that the Laws of the State of
North Dakota are applicable to issues relating to real property, royalty issues
or oil and gas leases and interests therein).

 

(b)                                 All Disputes (other than a Party’s right to
seek specific performance, which may be brought in any court of competent
jurisdiction and as to which this Section 12.2(b) shall not apply) between the
Parties related to this Agreement shall be resolved by arbitration, pursuant to
the following procedures:

 

(i)                                     Each side to such arbitration shall each
select a single, independent arbitrator within ten days after written demand for
such arbitration by any Party.  The two arbitrators selected by the respective
sides shall, in turn, select the third neutral and independent arbitrator.  For
any Dispute concerning Section 3.2, Section 3.3, or ARTICLE 11 (with respect to
the preparation of Tax Returns and the payment of Taxes), each of the three
arbitrators shall be a tax accountant with a minimum of ten years’ experience
with the types of Taxes in question.

 

(ii)                                  The arbitration shall be governed by
Colorado Law but the specific procedure to be followed shall be determined by
the arbitrator(s).  It is the intent of the Parties that the arbitration be
conducted as efficiently and inexpensively as possible, with only limited
discovery as determined by the arbitrator without regard to the discovery
permitted under the Colorado or Federal Rules of Civil Procedure.

 

(iii)                               The arbitration proceeding shall be held in
the City and County of Denver, Colorado, and a hearing shall be held no later
than 60 days after submission of the matter to arbitration, and a written
decision shall be rendered by the arbitrators within 30 days of the hearing.

 

(iv)                              At the hearing, the Parties shall present such
evidence and witnesses as they may choose, with or without counsel.  Adherence
to formal rules of evidence shall not be required but the arbitrator shall
consider any evidence and testimony that he or she determines to be relevant, in
accordance with procedures that it determines to be appropriate.

 

(v)                                 Any award entered in the arbitration shall
be made by a written opinion stating the reasons and basis for the award made.

 

34

--------------------------------------------------------------------------------


 

(vi)                              The costs incurred in employing the
arbitrators, including the arbitrators’ retention of any independent qualified
experts, shall be borne 50% by Seller and 50% by Purchaser.

 

(vii)                           The arbitrator’s award may be filed in any court
of competent jurisdiction and may be enforced by any Party as a final judgment
of such court.

 

(c)                                  Each of the Parties hereby irrevocably
waives all right to trial by jury in any action, proceeding or counterclaim
arising out of or relating to this Agreement.

 

Section 12.3                             Entire Agreement.  This Agreement
(including, for purposes of certainty, the Appendix, Exhibits and Schedules
attached hereto) and the documents to be executed hereunder constitute the
entire agreement between the Parties pertaining to the subject matter hereof,
and supersede all prior agreements, understandings, negotiations and
discussions, whether oral or written, of the Parties pertaining to the subject
matter hereof.

 

Section 12.4                             No Third Party Beneficiaries.  Except
as provided in Section 10.2 (to the Persons described therein), nothing in this
Agreement, express or implied, shall entitle any Person other than the Parties
and their respective successors and permitted assigns to any claim, remedy or
right of any kind under (or pursuant to) this Agreement.  Notwithstanding the
foregoing, the Parties acknowledge and agree that only a Party or its successor
or permitted assign, shall have the right to (it being understood and agreed
that such Person shall not have the obligation to) enforce the provisions of (or
exercise any right or remedy under) this Agreement on its own behalf or any of
its related indemnified parties.

 

Section 12.5                             Limitation on Damages.  NOTWITHSTANDING
ANYTHING TO THE CONTRARY, EXCEPT IN CONNECTION WITH ANY DAMAGES INCURRED BY
THIRD PARTIES FOR WHICH INDEMNIFICATION IS SOUGHT UNDER THE TERMS OF THIS
AGREEMENT, NONE OF PURCHASER, SELLER OR ANY OF THEIR RESPECTIVE AFFILIATES SHALL
BE ENTITLED TO CONSEQUENTIAL, SPECIAL, INDIRECT, PUNITIVE OR EXEMPLARY DAMAGES
IN CONNECTION WITH THIS AGREEMENT AND THE TRANSACTIONS CONTEMPLATED HEREBY AND,
EXCEPT AS OTHERWISE PROVIDED IN THIS SENTENCE, EACH OF PURCHASER AND SELLER, FOR
ITSELF AND ON BEHALF OF ITS AFFILIATES, HEREBY EXPRESSLY WAIVES ANY RIGHT TO
CONSEQUENTIAL, SPECIAL, INDIRECT, PUNITIVE OR EXEMPLARY DAMAGES IN CONNECTION
WITH THIS AGREEMENT AND THE TRANSACTIONS CONTEMPLATED HEREBY.

 

Section 12.6                             Delivery of Records.  Seller, at
Purchaser’s cost and expense, shall deliver the Records to Purchaser within ten
days following Closing.

 

Section 12.7                             Specific Performance.  The Parties
agree that if any of the provisions of this Agreement were not performed in
accordance with their specific terms, irreparable damage would occur, no
adequate remedy at Law would exist and damages would be difficult to determine,
and the Parties shall be entitled to specific performance of the terms hereof
and immediate injunctive relief, without the necessity of proving the inadequacy
of money damages as a remedy, in addition to any other remedy available at law
or in equity.

 

35

--------------------------------------------------------------------------------


 

Section 12.8                             Severability.  The invalidity or
unenforceability of any term or provision of this Agreement in any situation or
jurisdiction shall not affect the validity or enforceability of the other terms
or provisions hereof or the validity or enforceability of the offending term or
provision in any other situation or in any other jurisdiction and the remaining
terms and provisions shall remain in full force and effect, unless doing so
would result in an interpretation of this Agreement that is manifestly unjust.

 

Section 12.9                             Financial Statements.  Seller
acknowledges that Purchaser and its Affiliates may be required to include
statements of revenues and direct operating expenses and other financial
information relating to the transactions contemplated by this Agreement in
documents filed by Purchaser and its Affiliates with the Securities Exchange
Commission (the “SEC”) pursuant to the Securities Act of 1933, as amended, and
the Securities Exchange Act of 1934, as amended, and that such financial
statements may be required to be audited.  Accordingly, from and after the
Execution Date, Seller shall use commercially reasonable efforts to (a) promptly
provide Purchaser with such information about the Assets as may be required to
be included in the documents filed by Purchaser and its Affiliates with the SEC,
(b) provide, and shall cause its Affiliates, officers and employees to provide,
reasonable cooperation in connection with the preparation of such documents,
including providing reasonable access to auditors, auditor work papers,
employees, books and records, and any financial data reasonably requested by
Purchaser in connection therewith, and (c) cause its independent public
accountants to provide any consent necessary for the filing of such documents
and to deliver a customary comfort letter to Purchaser with respect to financial
information relating to the transactions contemplated by this Agreement included
as part of such documents.

 

Section 12.10                      Seller Liability.  Each of Kodiak USA and
Kodiak Williston shall be jointly and severally liable and responsible, as
applicable, for any and all claims, liabilities, and payment and other
obligations of Seller arising under, and in connection with, this Agreement.

 

Section 12.11                      Incorporation.  The provisions of Sections
15.2, 15.4 through 15.7, 15.10 and 15.14 of the Liberty PSA shall apply mutatis
mutandis to this Agreement.

 

[Signature page follows]

 

36

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, this Agreement has been signed by each of the Parties on the
Execution Date.

 

 

SELLER:

 

 

 

Kodiak Oil & Gas (USA) INC.

 

 

 

By:

/s/ James P. Henderson

 

Name: James P. Henderson

 

Title: Chief Financial Officer

 

 

 

 

 

Kodiak Williston, LLC

 

 

 

By:

/s/ James P. Henderson

 

Name: James P. Henderson

 

Title: Chief Financial Officer

 

 

 

 

 

PURCHASER:

 

 

 

Triangle USA Petroleum Corporation

 

 

 

By:

/s/ Jonathan Samuels

 

Name: Jonathan Samuels

 

Title: President

 

[Signature Page]

 

--------------------------------------------------------------------------------


 

APPENDIX A

 

ATTACHED TO AND MADE A PART OF THAT CERTAIN

PURCHASE AND SALE AGREEMENT BY AND AMONG

KODIAK OIL & GAS (USA) INC., KODIAK WILLISTON, LLC AND

TRIANGLE USA PETROLEUM CORPORATION

 

DEFINITIONS

 

“Adjusted Purchase Price” has the meaning set forth in Section 3.4.

 

“AFE” means an authority for expenditure.

 

“Affiliate” means, with respect to any Person, any Person that directly or
indirectly Controls, is Controlled by or is under common Control with such
Person.

 

“Agreement” has the meaning set forth in the Preamble of this Agreement.

 

“Allocated Values” has the meaning set forth in Section 3.2.

 

“Assets” has the meaning set forth in Section 2.2.

 

“Assumed Liabilities” has the meaning set forth in Section 10.1.

 

“Business Day” means each calendar day except Saturdays, Sundays, and Federal
holidays.

 

“Cap” has the meaning set forth in Section 10.2(c).

 

“Casualty Loss” has the meaning set forth in Section 6.5.

 

“Claim” has the meaning set forth in Section 10.5(d).

 

“Claim Date” has the meaning set forth in Section 6.4(a)(i).

 

“Claiming Party Amount” has the meaning set forth in Section 10.3(c)(i).

 

“Claim Notice” has the meaning set forth in Section 10.5(a).

 

“Closing” has the meaning set forth in Section 8.1.

 

“Closing Date” has the meaning set forth in Section 8.1.

 

“Closing Date Defect Adjustment” has the meaning set forth in
Section 6.4(f)(ii).

 

“Closing Payment” has the meaning set forth in Section 8.4(a).

 

“Code” means the United States Internal Revenue Code of 1986, as amended.

 

Appendix A-1

--------------------------------------------------------------------------------


 

“Condition” means any circumstance, status or defect that requires Remediation
to comply with Environmental Laws.

 

“Confidentiality Restrictions” has the meaning set forth in Section 6.7(b).

 

“Contracts” has the meaning set forth in Section 2.2.

 

“Control” means the ability to direct the management and policies of a Person
through ownership of voting shares or other equity rights, pursuant to a written
agreement, or otherwise.  The terms “Controls” and “Controlled by” and other
derivatives shall be construed accordingly.

 

“Conveyance” means the Assignment, Bill of Sale and Conveyance attached hereto
as Exhibit D.

 

“Current Tax Period” has the meaning set forth in Section 11.2.

 

“Customary Post-Closing Consents” means the consents and approvals from
Governmental Bodies for the assignment of the Assets to Purchaser that are
customarily obtained after the assignment of properties similar to the Assets.

 

“Damages” shall mean any actual losses, costs, expenses (including court costs,
reasonable fees and expenses of attorneys, technical experts and expert
witnesses and the cost of investigation), liabilities, damages, demands, suits,
claims, and sanctions of every kind and character (including civil fines)
arising from, related to or reasonably incident to matters indemnified against;
excluding, however, (i) any special, consequential, punitive or exemplary
damages and (ii) any increase in liability, loss, cost, expense, claim, award or
judgment to the extent such increase is caused by the actions or omissions of
any Indemnified Party after the Closing Date.

 

“Deductible” has the meaning set forth in Section 10.2(c).

 

“Defect” means a Title Defect or Environmental Defect.

 

“Defect Adjustment Amount” has the meaning set forth in Section 6.4(e).

 

“Defect Amount” has the meaning set forth in Section 6.4(a)(i).

 

“Defect Disputed Matters” has the meaning set forth in Section 6.4(f)(i).

 

“Defect Notice” has the meaning set forth in Section 6.4(a)(i).

 

“Defect Property” has the meaning set forth in Section 6.4(a)(i).

 

“Defensible Title” means such ownership of record to the Leases, the Wells and
the Units that is deducible from the applicable county, state and federal
records such that a reasonably prudent person engaged in the business of the
ownership, development and operation of oil and gas leasehold and properties and
having knowledge of all of the facts and their legal bearing

 

Appendix A-2

--------------------------------------------------------------------------------


 

would be willing to accept the same, and that, subject to and except for the
Permitted Encumbrances:

 

(i)                                     entitles Seller to receive a share of
the Hydrocarbons produced, saved and marketed from any Lease, Well or Unit
throughout the duration of the productive life of such Lease, Well or Unit,
after satisfaction of all royalties, overriding royalties, nonparticipating
royalties, net profits interests or other similar burdens on or measured by
production of Hydrocarbons (such share, a “Net Revenue Interest”), of not less
than the Net Revenue Interest share shown in Exhibit A or Exhibit B,
respectively, for such Lease, Well or Unit;

 

(ii)                                  obligates Seller to bear a share of the
costs and expenses for the maintenance, development, operation and the
production relating to any Lease, Well or Unit throughout the productive life of
such Lease, Well or Unit (such share, a “Working Interest”) not greater than the
Working Interest shown in Exhibit A or Exhibit B, respectively, for such Lease,
Well or Unit without increase, except increases to the extent that they are
accompanied by a proportionate increase in Seller’s Net Revenue Interest;

 

(iii)                               covers the Net Acres set forth in Exhibit A
for each Lease; and

 

(iv)                              is free and clear of Liens.

 

“Dispute” means any dispute, claim or controversy of any kind or nature related
to, arising under, or connected with this Agreement (including disputes as to
the creation, validity, interpretation, breach or termination of this
Agreement).

 

“Disputed Defect” has the meaning set forth in Section 6.4(f)(ii).

 

“Disputed Title Benefit” has the meaning set forth in Section 6.4(f)(ii).

 

“Due Diligence Period” has the meaning set forth in Section 6.1(a).

 

“Due Diligence Review” has the meaning set forth in Section 6.1(a).

 

“Effective Time” has the meaning set forth in Section 2.4(a).

 

“Environmental Assessment” means an environmental site assessment performed
pursuant to the American Society for Testing and Materials E1527 - 05, or any
similar environmental assessment.

 

“Environmental Defect” means a Condition in, on, under or relating to a
particular Asset (including air, land, soil, surface and subsurface strata,
surface water, groundwater, or sediments), but excluding any Plugging and
Abandonment Obligations (which shall not constitute an Environmental Defect).

 

“Environmental Defect Adjustment Amount” has the meaning set forth in
Section 6.4(e).

 

“Environmental Law” or “Environmental Laws” means any federal, tribal, state,
local or foreign law (including common law), statute, rule, regulation,
requirement, ordinance and any

 

Appendix A-3

--------------------------------------------------------------------------------


 

writ, decree, bond, authorization, approval, license, permit, registration,
binding criteria, standard, consent decree, settlement agreement, judgment,
order, directive or binding policy issued by or entered into with a Governmental
Body pertaining or relating to: (a) pollution or pollution control, including
storm water; (b) protection of human health from exposure to Hazardous Materials
or protection of the environment; (c) employee safety in the workplace; or
(d) the management, presence, use, generation, processing, extraction,
treatment, recycling, refining, reclamation, labeling, transport, storage,
collection, distribution, disposal or release or threat of release of Hazardous
Materials.  As used herein, “Environmental Laws” shall include the Comprehensive
Environmental Response, Compensation, and Liability Act, 42 U.S.C. § 9601 et
seq., the Solid Waste Disposal Act (as amended by the Resource Conservation and
Recovery Act), 42 U.S.C. § 6901 et seq., the Hazardous Materials Transportation
Act, 49 U.S.C. § 1801 et seq., the Toxic Substances Control Act, 15 U.S.C. §
2601 et seq., the Federal Water Pollution Control Act, 33 U.S.C. § 1251 et seq.,
the Federal Safe Drinking Water Act, 42 U.S.C. §§ 300f-300, the Federal Air
Pollution Control Act, 42 U.S.C. § 7401 et seq., the Oil Pollution Act, 33
U.S.C. § 2701 et seq., the Occupational Safety and Health Act, 29 U.S.C. § 651
et seq., the Endangered Species Act, 16 U.S.C. § 1531 et seq., the National
Historic Preservation Act, 16 U.S.C. §470 et seq., and the regulations and
orders respectively promulgated thereunder, each as amended, or any equivalent
or analogous state or local statutes, laws or ordinances, any regulation
promulgated thereunder and any amendments thereto.

 

“Environmental Liabilities” means all Damages (including any civil fines,
penalties, costs of Remediation, any personal injury, illness or death, any
damage to, destruction or loss of property, and any damage to natural resources
(including soil, air, surface water or groundwater) and expenses for the
modification, repair or replacement of facilities on the Lands) brought or
assessed by any and all Persons, including any Governmental Body, to the extent
any of the foregoing directly or indirectly involves any Condition relating to
the Assets, including Plugging and Abandonment Obligations, all Environmental
Defects, the presence, disposal or release of any Hazardous Material of any kind
in, on or under the Assets, created or attributable to any period of time,
whether before or after Seller acquired ownership of the Assets, including any
period of time prior to or after the Effective Time.

 

“Excluded Assets” means: (i) (a) all corporate, financial, income, Tax and legal
records of Seller that relate to Seller’s business generally (whether or not
relating to the Assets, except in the case of Tax records relating to the
Assets, which will not constitute “Excluded Assets” for purposes hereof) other
than abstracts of title, title opinions and memoranda, and title curative
documents that primarily relate to the Assets and (b) all books, records and
files that relate primarily to the other Excluded Assets or this Agreement and
the transactions contemplated hereby; (ii) (a) equipment, inventory, machinery,
fixtures and other tangible personal property and improvements that are leased
by Seller or located at or used in connection with any field office or yard of
Seller other than those used solely in connection with the Assets, (b) any
computers and related peripheral equipment that are not located on the Assets
and (c) communications equipment that is not located on the Assets; (iii) all
rights to any refunds for Taxes or other costs or expenses borne by Seller or
Seller’s predecessors in interest and title attributable to periods prior to the
Effective Time in accordance with the principles of ARTICLE 11; (iv) Seller’s
area-wide bonds, permits and licenses or other permits, licenses or
authorizations used in the conduct of Seller’s business generally; (v) all
geophysical and other seismic and related technical data and information that is
not transferrable without the payment

 

Appendix A-4

--------------------------------------------------------------------------------


 

of a fee or other penalty (which Purchaser has not agreed prior to Closing to
pay or otherwise reimburse Seller therefor); (vi) all cash, trade credits,
account receivables (other than all unbilled costs for the joint interest
billings and the accounts receivable for the joint interest billings on behalf
of Third Party working interest owners in the Leases, Wells or Units operated by
Seller), note receivables, take or pay amounts receivable, and other receivables
attributable to the Assets with respect to any period of time prior to the
Effective Time; (vii) to the extent not related to any Assumed Liability, any
refunds due Seller by a Third Party for any overpayment of rentals, royalties,
excess royalty interests or production payments attributable to the Assets with
respect to any period of time prior to the Effective Time; (viii) to the extent
not related to any Assumed Liability, any causes of action, claims, rights,
indemnities or defenses with respect to the Assets relating to any period of
time prior to the Effective Time; (ix) all rights and interests of Seller
(a) under any policy or agreement of insurance or indemnity agreement, (b) under
any bond and (c) to any insurance or condemnation proceeds or awards arising, in
each case, from acts, omission or events, or damage to or destruction of
property prior to the Effective Time; (x) any contracts and agreements relating
to swaps, futures, hedges, and other similar derivative-based or hedging
transactions; (xi) any part of the Assets excluded from the transactions
contemplated hereunder pursuant to the terms of this Agreement, including
pursuant to the terms of Section 6.3, Section 6.4(c) and Section 6.5; (xii) the
Retained Assets; and (xiii) the properties set forth on Schedule 4.6-2.

 

“Execution Date” has the meaning set forth in the Preamble of this Agreement.

 

“Final Section 1060 Allocation Schedule” has the meaning set forth in
Section 3.3.

 

“GAAP” means U.S. generally accepted accounting principles.

 

“Governmental Body” means any instrumentality, subdivision, court,
administrative agency, commission, official or other authority of the United
States or any other country or any state, province, prefect, municipality,
locality or other government or political subdivision thereof, or any
quasi-governmental or private body exercising any administrative, executive,
judicial, legislative, police, regulatory, taxing, importing or other
governmental or quasi-governmental authority.

 

“Hazardous Materials” means, without limitation, any waste, substance, product,
or other material (whether solid, liquid, gas or mixed), which is or becomes
identified, listed, published, or defined as a hazardous substance, hazardous
waste, hazardous material, toxic substance, radioactive material, oil, or
petroleum waste, or which is otherwise regulated or restricted under any
Environmental Law.

 

“Hydrocarbons” has the meaning set forth in Section 2.2.

 

“Imbalances” means any imbalance at the wellhead between the amount of
Hydrocarbons produced from any of the Wells and allocated to the interests of
Seller therein and the shares of production from the relevant Well to which
Seller was entitled, or at the pipeline flange (or inlet flange at a processing
plant or similar location) between the amount of Hydrocarbons nominated by or
allocated to Seller and the Hydrocarbons actually delivered on behalf of Seller
at that point.

 

“Indemnified Party” has the meaning set forth in Section 10.5(a).

 

Appendix A-5

--------------------------------------------------------------------------------


 

“Indemnifying Party” has the meaning set forth in Section 10.5(a).

 

“Inspection Request” has the meaning set forth in Section 6.1(c)(ii).

 

“Invasive Activities” has the meaning set forth in Section 6.1(c)(i).

 

“Kodiak USA” has the meaning set forth in the Preamble of this Agreement.

 

“Kodiak Williston” has the meaning set forth in the Preamble of this Agreement.

 

“Lands” has the meaning set forth in Section 2.2.

 

“Laws” means all Permits, statutes, rules, regulations, ordinances, orders, and
codes of Governmental Bodies.

 

“Leases” has the meaning set forth in Section 2.2.

 

“Liberty” has the meaning set forth in the Recitals to this Agreement.

 

“Liberty Indemnified Matters” has the meaning set forth in Section 10.3(a).

 

“Liberty Indemnity Period” has the meaning set forth in Section 10.3(b)(ii).

 

“Liberty PSA” has the meaning set forth in the Recitals to this Agreement.

 

“Liberty PSA Cap” means the liability cap of $49,500,000 under the Liberty PSA
for certain indemnity claims asserted pursuant to Article 14 thereof.

 

“Liberty PSA Deductible” means the deductible of $9,900,000 under the Liberty
PSA for certain indemnity claims asserted pursuant to Article 14 thereof.

 

“Liberty PSA Deductible Claim” means a Liberty PSA Indemnity Claim that is
subject to the Liberty PSA Deductible under the Liberty PSA.

 

“Liberty PSA Deductible Claim Amount” means the amount to which, (i) in the case
of Seller, Seller is entitled to indemnification under the Liberty PSA and
(b) in the case of Purchaser, Purchaser is entitled to indemnification under
Section 10.2(b)(ii), in each case, in respect of a Liberty PSA Indemnity Claim.

 

“Liberty PSA Indemnity Claim” means, (i) in the case of Seller, an
indemnification claim for a Liberty Indemnified Matter in respect of the
Retained Assets or the “Fundamental Representations,” as such term is defined in
the Liberty PSA, and (ii) in the case of Purchaser, an indemnification claim
asserted under Section 10.2(b) for a Liberty Indemnified Matter in respect of
the Assets.

 

“Liberty PSA Non-Deductible Claim” means a Liberty PSA Indemnity Claim that is
not subject to the Liberty PSA Deductible under the Liberty PSA.

 

Appendix A-6

--------------------------------------------------------------------------------


 

“Liberty TSA” means that certain Transition Services Agreement between Liberty
and Kodiak Williston, dated July 12, 2013 and entered into pursuant to the
Liberty PSA.

 

“Lien” means any of the following: mortgage, lien (statutory or other), other
security agreement, arrangement or interest, hypothecation, pledge or other
deposit arrangement, assignment, charge, levy, executory seizure, attachment,
garnishment, encumbrance (including any easement, exception, reservation or
limitation, right of way, and the like), conditional sale, title retention,
voting agreement or other similar agreement, arrangement, device or restriction,
preemptive or similar right, the filing of any financial statement under the
Uniform Commercial Code or comparable law of any jurisdiction, or any option,
equity, claim or right of or obligation to any other Person of whatever kind and
character; provided, however, that the term “Lien” shall not include any of the
foregoing to the extent created by this Agreement.

 

“Material Contract” means (i) any agreement with any Affiliate of Seller,
(ii) any agreement or contract for the sale, exchange, or other disposition of
Hydrocarbons produced from or attributable to Seller’s interest in the Assets or
for the purchase, processing or transportation of any Hydrocarbons, in each
case, that is not cancelable without penalty or other payment on not more than
60 days’ prior written notice, other than terms of operating agreements or gas
balancing agreements which permit an operator or other co-owner to take or
market production of a non-taking co-owner, (iii) any agreement of or binding on
Seller to sell, lease, farmout, or otherwise dispose of any interest in any of
the Assets after the Execution Date, other than non-consent penalties for
nonparticipation in operations under operating agreements, conventional rights
of reassignment arising in connection with Seller’s surrender or release of any
of the Assets, (iv) any Tax partnership agreement of or binding upon Seller
affecting any of the Assets, (v) any agreement that creates any area of mutual
interest or similar provision with respect to the Assets, (vi) any agreement
that requires expenditures in excess of $100,000 in the aggregate in any twelve
month period beginning on or after the Execution Date, and (vii) any joint
operating agreement or joint development agreement to which Seller is a party
that relates to the Assets.

 

“Net Acres” means, as computed separately with respect to each Lease,
(i) Seller’s Working Interest in the Lease multiplied by (ii) the number of
gross acres covered by the Lease multiplied by (iii) the undivided interest in
the oil and gas mineral fee estate in the land covered by the Lease.

 

“Net Casualty Loss” has the meaning set forth in Section 6.5.

 

“Net Revenue Interest” has the meaning set forth in the definition of
“Defensible Title” in this Appendix A.

 

“Non-Claiming Party Amount” has the meaning set forth in Section 10.3(c)(ii).

 

“Non-Op Properties” has the meaning set forth in Section 6.1(c).

 

“Party” and “Parties” have the meanings set forth in the Preamble of this
Agreement.

 

“Permits” means any permits, approvals or authorizations by, or filings with,
Governmental Bodies.

 

Appendix A-7

--------------------------------------------------------------------------------


 

“Permitted Encumbrances” means:

 

(i)                                     lessors’ royalties, overriding
royalties, net profits interests, production payments, reversionary interests
and similar burdens if the net cumulative effect of such burdens does not cause
the Net Revenue Interest to be less than, or the Working Interest to be more
than, the amounts set forth in Exhibit A or Exhibit B, respectively, for the
applicable Asset;

 

(ii)                                  statutory liens for Taxes that are not yet
due and payable or that are being contested in good faith in the normal course
of business;

 

(iii)                               Customary Post-Closing Consents;

 

(iv)                              rights of reassignment contained in any
Leases, or assignments thereof, providing for reassignment upon the surrender or
expiration of any Leases;

 

(v)                                 easements, rights of way, servitudes,
permits, surface leases and other rights with respect to surface operations,
pipelines, grazing, logging, canals, ditches, reservoirs or the like, and
easements for streets, alleys, highways, pipelines, telephone lines, power
lines, railways and other easements and rights-of-way, on, over or in respect of
any of the Assets or any restriction on access thereto that (a) do not
materially interfere with the operation of the affected Asset and (b) do not
cause the Net Revenue Interest to be less than, or the Working Interest to be
more than, the amounts set forth in Exhibit A or Exhibit B, respectively, for
the applicable Asset;

 

(vi)                              the terms and conditions of the Contracts
listed in Exhibit C or any compulsory pooling order of the North Dakota
Industrial Commission; provided, however, that the effect of any such items do
not cause the Net Revenue Interest to be less than, or the Working Interest to
be more than, the amounts set forth in Exhibit A or Exhibit B, respectively, for
the applicable Asset;

 

(vii)                           materialmen’s, mechanics’, operators’ or other
similar liens arising in the ordinary course of business (a) if such liens and
charges have not been filed pursuant to law and the time for filing such liens
and charges has expired, (b) if filed, such liens and charges have not yet
become due and payable or payment is being withheld as provided by law or (c) if
their validity is being contested in good faith by appropriate action;

 

(viii)                        any Liens burdening the Assets which will be
released at or before Closing;

 

(ix)                              such Defects as Purchaser has waived,
including any Defects waived by Purchaser pursuant to Section 6.4(a); and

 

(x)                                 any items set forth on Schedule 6.4.

 

“Person” means any individual, firm, corporation, partnership, limited liability
company, joint venture, association, trust, unincorporated organization,
Government Body or any other entity.

 

Appendix A-8

--------------------------------------------------------------------------------


 

“Plugging and Abandonment Obligations” means any and all responsibility and
liability (other than an obligation to Remediate a Condition that constitutes a
violation of Environmental Laws) for the following, arising out of or relating
to the Assets, whether before, on, or after the Effective Time: (i) the
necessary and proper plugging, re-plugging, and abandonment of all Wells;
(ii) the necessary and proper removal, abandonment, and disposal of all
structures, pipelines, equipment, operating inventory, abandoned property,
trash, refuse, and junk located on or comprising part of the Assets related to
such abandoned Wells; (iii) the necessary and proper capping and burying of all
associated flow lines located on or comprising part of the Assets related to
such abandoned Wells; and (iv) the necessary and proper restoration of the
surface and subsurface to the condition required by applicable laws, permits,
orders, and contracts related to such abandoned Wells.

 

“Prime Rate” means the rate of interest published from time to time as the
“Prime Rate” in the “Money Rates” section of The Wall Street Journal.

 

“Pro Frac Lien” means any Lien arising from amounts owed to Pro Frac Heating &
Trucking, LLC for certain services performed for Liberty prior to the Effective
Time, as more particularly described in that certain demand letter dated
April 25, 2013 from Neff Eiken & Neff, P.C. (on behalf of Pro Frac Heating &
Trucking, LLC) to Liberty, a copy of which was provided by Seller to Purchaser
prior to the Execution Date.

 

“Production Taxes” means all ad valorem, property, production, excise, net
proceeds, severance, windfall profit and all other Taxes and similar obligations
assessed against the Assets or based upon or measured by the ownership of the
Assets or the production of Hydrocarbons or the receipt of proceeds therefrom,
provided that Production Taxes shall not include income, franchise, margin
Taxes, or transfer Taxes, but shall include any interest, penalties, additions
to tax and fines assessed or due in respect of any Production Taxes, whether
disputed or not.

 

“Properties” has the meaning set forth in Section 2.2.

 

“Property Expenses” means all (i) capital expenses and bonuses, broker fees, and
other lease acquisition costs, costs of drilling and completing wells and costs
of acquiring equipment, Production Taxes and operating and production expenses
(including costs of insurance, rentals, shut-in payments and royalty payments;
title examination and curative actions (other than any costs to cure a Title
Defect); and gathering, processing and transportation costs in respect of
Hydrocarbons produced from the Assets), in each case, incurred in the ownership,
development and operation of the Assets in the ordinary course of business,
(ii) general and administrative costs with respect to the Assets and
(iii) overhead costs charged to the Assets under the applicable operating
agreement.

 

“Proposed Section 1060 Allocation Schedule” has the meaning set forth in
Section 3.3.

 

“Public Announcement Restrictions” has the meaning set forth in Section 6.7(a).

 

“Purchaser” has the meaning set forth in the Preamble of this Agreement.

 

“Purchaser Group” means Purchaser, its current and former Affiliates, and each
of their respective officers, directors, employees, agents, advisors and other
Representatives.

 

Appendix A-9

--------------------------------------------------------------------------------


 

“Records” has the meaning set forth in Section 2.2.

 

“Remediation” or “Remediate” means investigation, assessment, characterization,
delineation, monitoring, sampling, analysis, removal action, remedial action,
response action, corrective action, mitigation, treatment or cleanup of
Hazardous Materials or other similar actions as required by any applicable
Environmental Laws from soil, land surface, groundwater, sediment, surface
water, or subsurface strata or otherwise for the general protection of human
health and the environment.

 

“Representatives” means (i) partners, employees, officers, directors, members,
equity owners and counsel of a Party or any of its Affiliates or any prospective
purchaser of a Party or an interest in a Party; (ii) any consultant or agent
retained by a Party or the parties listed in subsection (i) above; and (iii) any
bank, other financial institution or entity funding, or proposing to fund, such
Party’s operations in connection with the Assets, including any consultant
retained by such bank, other financial institution or entity.

 

“Retained Assets” means the assets, properties, equipment, rights, interests and
other items acquired by Seller under the Liberty PSA, except and excluding the
Assets.

 

“SEC” has the meaning set forth in Section 12.9.

 

“Seller” has the meaning set forth in the Preamble of this Agreement.

 

“Seller Group” means Seller, its current and former Affiliates, and each of
their respective officers, directors, employees, agents, advisors and other
Representatives.

 

“Seller Retained Liabilities” has the meaning set forth in Section 10.1.

 

“Specified Consent Requirement” means a requirement to obtain a lessor’s or
other Person’s prior consent to assignment of an interest in a Lease or other
Property that, if not obtained, would materially affect the value or use of such
Lease or other Property, including requirements providing that (i) if the
applicable consent to assignment is not obtained the assignment is void, (ii) if
the applicable consent to assignment is not obtained the Person holding the
right to such consent may terminate the affected Lease or other instrument
creating Seller’s rights in the affected Property or (iii) the Person holding
the right may impose additional conditions on the proposed assignee that involve
the payment of money, the posting of collateral security or the performance of
other obligations by the assignee that would not be required in the absence of
Seller’s assignment of the affected Lease or other Property.

 

“Taxes” means all federal, state, local, and foreign income, profits, franchise,
sales, use, ad valorem, property, severance, production, excise, stamp,
documentary, real property transfer or gain, gross receipts, goods and services,
registration, capital, transfer, or withholding taxes, or any other tax of any
kind whatsoever, or other assessments, duties, fees or charges imposed by any
Governmental Body, including any interest, penalties or additional amounts that
may be imposed with respect thereto and including any obligation to indemnify or
otherwise assume or succeed to the Tax liability of any other Person.

 

“Tax Return” means any return (including any information return), report,
statement,

 

Appendix A-10

--------------------------------------------------------------------------------


 

schedule, notice, form, election, estimated Tax filing, claim for refund or
other document (including any attachments thereto and amendments thereof) filed
with or submitted to, or required to be filed with or submitted to, any
Governmental Body with respect to any Tax, including any schedule or amendment
thereto, and any including any statement thereof.

 

“Third Party” means any Person other than a Party to this Agreement or an
Affiliate of a Party to this Agreement.

 

“Third Party Costs” has the meaning set forth in Section 3.4(a)(vi).

 

“Title Benefit” has the meaning set forth in Section 6.4(b).

 

“Title Benefit Amount” has the meaning set forth in Section 6.4(b).

 

“Title Benefit Notice” has the meaning set forth in Section 6.4(b).

 

“Title Benefit Property” has the meaning set forth in Section 6.4(b).

 

“Title Defect” means any Lien, obligation (including contract obligation),
defect, or other matter (including a discrepancy in Net Revenue Interest or
Working Interest) that causes Seller not to have Defensible Title in and to the
Leases, the Wells or the Units.  Notwithstanding the foregoing, the following
shall not be considered “Title Defects:”

 

(i)                                     defects based solely on lack of
information in connection with documents filed of record not contained in
Seller’s files;

 

(ii)                                  defects in the chain of title consisting
of the mere failure to recite marital status in a document or omissions of
successions of heirship or estate proceedings, unless Purchaser provides clear
and convincing evidence that such failure or omission has resulted in another
Person’s actual and superior claim of title to the relevant Asset;

 

(iii)                               defects arising out of lack of survey,
unless a survey is expressly required by applicable Laws;

 

(iv)                              defects asserting a change in Working Interest
or Net Revenue Interest based on a change by a Third Party in drilling and
spacing units, tract allocation or other changes in pool or unit participation
occurring after the Effective Time;

 

(v)                                 defects arising out of lack of corporate or
other entity authorization unless Purchaser provides affirmative evidence that
such corporate or other entity action was not authorized and results in another
Person’s actual and superior claim of title to the relevant Asset;

 

(vi)                              Liens created under deeds of trust, mortgages
and similar instruments by the lessor under a Lease covering the lessor’s
surface and mineral interests in the land covered thereby which would
customarily be accepted in taking oil and gas leases or purchasing undeveloped
oil and gas leases and for which the lessee would customarily seek a
subordination of such Lien to the oil and gas leasehold estate prior to
conducting drilling activities on the Lease;

 

Appendix A-11

--------------------------------------------------------------------------------


 

(vii)                           defects based on failure to record a Lease
issued by the Bureau of Land Management or the North Dakota Board of University
and School Lands, or any assignments of record title or operating rights in such
Leases, in the real property, conveyance or other records of the county in which
such Lease is located, unless Purchaser provides clear and convincing evidence
that such defect has resulted in another Person’s actual and superior claim of
title to the relevant Asset;

 

(viii)                        defects that have been cured by applicable laws of
limitations, prescription or otherwise; and

 

(ix)                              any items set forth on Schedule 6.4.

 

“Title Defect Adjustment Amount” has the meaning set forth in Section 6.4(d).

 

“Transition Services Agreement” has the meaning set forth in Section 6.11.

 

“Unadjusted Purchase Price” has the meaning set forth in Section 3.1.

 

“Units” has the meaning set forth in Section 2.2.

 

“Wells” has the meaning set forth in Section 2.2.

 

“Working Interest” has the meaning set forth in the definition of “Defensible
Title” in this Appendix A.

 

Appendix A-12

--------------------------------------------------------------------------------